 

 

Ex_10.38_10_38_page_01.gif [rsls20171231ex1038ecd26001.gif]

EXHIBIT 10.38 AIR COMMERCIAL REAL ESTATE ASSOCIATION STANDARD
INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE - GROSS (DO NOT USE THIS FORM FOR
MULTI-TENANT BUILDINGS) 1.Basic Provisions (“Basic Provisions”). 1.1 Parties:
This Lease (“Lease”), dated for reference purposes only January 20, 2017, is
made by and between San Clemente Holdings, LLC. (“Lessor”) and ReShape Medical
Inc., a Delaware Corporation (“Lessee”), (collectively the “Parties,” or
Individually a “Party”). 1.2 Premises: That certain real properly, Including all
Improvements therein or to be provided by Lessor under the terms of this Lease,
and commonly known as 1001 Calle Amanecer, San Clemente, located In the County
of Orange, State of California , and generally described as (describe briefly
the nature of the properly and, if applicable, the “Project”, If the property is
located within a Project) an approximate 14,479 sq. ft, freestanding
office/warehouse building  (“Premises”). (See also Paragraph 2) 1.3 Term: 5
years and 3 months (“Original Term”) commencing April 1, 2017 (“Commencement
Date”) and ending June 30, 2022 (“Expiration Date”). (See also Paragraph 3) 1.4
Early Possession: If the Premises are available Lessee may have non-exclusive
possession of the Premises commencing March 1, 2017 (“Early Possession Date”).
(See also Paragraphs 3.2 and 3.3) 1.5Base Rent: $24,611. 30 per month (“Base
Rent”), payable on the first day of each month commencing April 1, 2017. (See
also Paragraph 4) □ If this box Is checked, there are provisions In this Lease
for the Base Rent to be adjusted. See Paragraph 1.6Base Rent and Other Monies
Paid Upon Execution: (a)Base Rent: $24, 614.30 for the period April 1, 2017 to
April 30,2017 (b)Security Deposit: $28,000.00 (“Security Deposit”). (See also
Paragraph 5) (c)Association Fees: $897. 58 for the period April 1, 2017 thru
April 30, 2017 (d)Other: $N/A for N/A (e)Total Due Upon Execution of this Lease:
$53,511.58. 1.7Agreed Use: General office and warehouse use for medical supply
company (See also Paragraph 6) 1.8Insuring Party: Lessor Is the “Insuring
Party”. The annual “Base Premium” is $2, 059.00 (See also Paragraph 8) 1.9Real
Estate Brokers: (See also Paragraph 15 and 25) (a)Representation: The following
real estate brokers (the “Brokers”) and brokerage relationships exist in this
transaction (check applicable boxes): Johnston Pacific Commercial Real Estate,
Inc. represents Lessor exclusively (“Lessor’s Broker”); CBRE Commercial Real
Estate Services represents Lessee exclusively (“Lessee’s Broker”); or □
represents both Lessor and Lessee (“Dual Agency”). (b)Payment to Brokers: Upon
execution and delivery of this Lease by both Parties, Lessor shall pay to the
Brokers the brokerage fee agreed to In a separate written agreement (or-If
there-ls no such agreement-the-sum-of-or% of the total Base Rent) for the
brokerage services rendered by the Brokers. 1.10Guarantor. The obligations of
the Lessee under this Lease are to be guaranteed by N/A (“Guarantor”). (See also
Paragraph 37) 1.11Attachments. Attached hereto are the following, all of which
constitute a part of this Lease:  an Addendum consisting of Paragraphs 1
through J3 ;  a plot floor plan depleting the Premises;  a current set of the
Rules and Regulations;  a Work Letter;  n energy disclosure addendum Is
attached;  other (specify): Option to Extend, Disclosure for Lease (Exhibit B),
Disclosure Regarding Real Estate Agency Relationship, Parking (Exhibit C) PAGE 1
OF 13 INITIALS INITIALSINITIALS ©2001 -AIR COMMERCIAL REAL ESTATE
ASSOCIATIONFORM STG-23-09/15E







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_02.gif [rsls20171231ex1038ecd26002.gif]

2. Premises. 2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby
leases from Lessor, the Premises, for the term, at the rental, and upon all of
the terms, covenants and conditions set forth in this Lease. While the
approximate square footage of the Premises may have been used in the marketing
of the Premises for purposes of comparison, the Base Rent stated herein is NOT
tied to square footage and is not subject to adjustment should the actual size
be determined to be different. Note: Lessee is advised to verify the actual size
prior to executing this Lease. 2.2 Condition. Lessor shall deliver the Premises
to Lessee broom clean and free of debris on the Commencement Date or the Early
Possession Date, whichever first occurs (“Start Date”), and, so long as the
required service contracts described in Paragraph 7.1(b) below are obtained by
Lessee and in effect within thirty days following the Start Date, warrants that
the existing electrical, plumbing, fire sprinkler, lighting, heating,
ventilating and air conditioning systems (“HVAC”), loading doors, sump pumps, if
any, and all other such elements in the Premises, other than those constructed
by Lessee, shall be in good operating condition on said date and that the
surface and structural elements of the roof, bearing walls and foundation of any
buildings on the Premises (the “Building”) shall be free of material defects,
and that the Unit does not contain hazardous levels of any mold or fungi defined
as toxic under applicable state or federal law. If a non-compliance with said
warranty exists as of the Start Date, or if one of such systems or elements
should malfunction or fall within the appropriate warranty period, Lessor shall,
as Lessor’s sole obligation with respect to such matter, except as otherwise
provided in this Lease, promptly after receipt of written notice from Lessee
selling forth with specificity the nature and extent of such non-compliance,
malfunction or failure, rectify same at Lessor’s expense. The warranty periods
shall be as follows: (i) 6 months as to the HVAC systems, and (ii) 30 days as to
the remaining systems and other elements of the Building. If Lessee does not
give Lessor the required notice within the appropriate warranty period,
correction of any such non-compliance, malfunction or failure shall be the
obligation of Lessee at Lessee’s sole cost and expense, except for the roof,
foundations, and bearing walls which are handled as provided in paragraph 7.
Lessor also warrants, that unless otherwise specified in writing, Lessor is
unaware of (i) any recorded Notices of Default affecting the Premise; (ii) any
delinquent amounts due under any loan secured by the Premises; and (iii) any
bankruptcy proceeding affecting the Premises. 2.3 Compliance. Lessor warrants
that to the best of Its knowledge the improvements on the Premises comply with
the building codes, applicable laws, covenants or restrictions of record,
regulations, and ordinances (“Applicable Requirements”) that were in effect at
the time that each Improvement, or portion thereof, was constructed. Said
warranty does not apply to the use to which Lessee will put the Premises,
modifications which may be required by the Americans with Disabilities Act or
any similar laws as a result of Lessee’s use (see Paragraph 50), or to any
Alterations or Utility Installations (as defined in Paragraph 7.3(a)) made or to
be made by Lessee. NOTE: Lessee is responsible for determining whether or not
the Applicable Requirements, and especially the zoning, are appropriate for
Lessee’s intended use, and acknowledges that past uses of the Premises may no
longer be allowed. If the Premises do not comply with said warranty, Lessor
shall, except as otherwise provided, promptly after receipt of written notice
from Lessee setting forth with specificity the nature and extent of such
non-compliance, rectify the same at Lessor’s expense. If Lessee does not give
Lessor written notice of a non-compliance with this warranty with respect to
ascertainable defects within 6 months following the Start Date, correction of
that non-compliance shall be the obligation of Lessee at Lessee’s sole cost and
expense, If the Applicable Requirements are hereafter changed so as to require
during the term of this Lease the construction of an addition to or an
alteration of the Premises and/or Building, the remediation of any Hazardous
Substance, or the reinforcement or other physical modification of the Unit,
Premises and/or Building (“Capital Expenditure”), Lessor and Lessee shall
allocate the cost of such work as follows: (a) Subject to Paragraph 2.3(c)
below, If such Capital Expenditures are required as a result of the specific and
unique use of the Premises by Lessee as compared with uses by tenants in
general, Lessee shall be fully responsible for the cost thereof, provided,
however that if such Capital Expenditure is required during the last 2 years of
this Lease and the cost thereof exceeds 6 months’ Base Rent, Lessee may instead
terminate this Lease unless Lessor notifies Lessee, in writing, within 10 days
after receipt of Lessee’s termination notice that Lessor has elected to pay the
difference between the actual cost thereof and an amount equal to 6 months’ Base
Rent. If Lessee elects termination, Lessee shall Immediately cease the use of
the Premises which requires such Capital Expenditure and deliver to Lessor
written notice specifying in termination date at least 90 days thereafter. Such
termination date shall, however, in no event be later earlier than the last day
that Lessee could legally utilize the Premises without commencing such Capital
Expenditure. (b) If such Capital Expenditure is not the result of the specific
and unique use of the Premises by Lessee (such as, governmentally mandated
seismic modifications arising from Lessee’s unique use of the Premises), then
Lessor shall pay for such Capital Expenditure and Lessee shall only be obligated
to pay, each month during the remainder of the term of this Lease or any
extension thereof, on the date that on which the Base Rent is due, an amount
equal to 1/144th of the portion of such costs reasonably attributable to the
Premises. Lessee shall pay Interest on the balance but may prepay its obligation
at any time. If, however, such Capital Expenditure is required during the last 2
years of this Lease or if Lessor reasonably determines that it is not
economically feasible to pay its share thereof, Lessor shall have the option to
terminate this Lease upon 90 days prior written notice to Lessee unless Lessee
notifies Lessor, In writing, within 10 days after receipt of Lessor’s
termination notice that Lessee will pay for such Capital Expenditure. If Lessor
does not elect to terminate, and fails to tender its share of any such Capital
Expenditure, Lessee may advance such funds and deduct same, with interest, from
Rent until Lessor’s share of such costs have been fully paid. If Lessee is
unable to finance Lessor’s share, or if the balance of the Rent due and payable
for the remainder of this Lease is not sufficient to fully reimburse Lessee on
an offset basis, Lessee shall have the right to terminate this Lease upon 30
days written notice to Lessor. The Parties agree that the Agreed Use of the
Premises by Lessee shall not be considered a use which can or does result in
remediation of any existing Hazardous Substance Condition effecting the Project.
(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are Intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are Instead triggered by Lessee as a
result of an actual or proposed change in use, change in Intensity of use, or
modification to the Premises then, and in that event, Lessee shall either: (i)
Immediately cease such changed use or intensity of use and/or take such other
steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at its own expense.
Lessee shall not, however, have any right to terminate this Lease. 2.4
Acknowledgements. Lessee acknowledges that: (a) It has been given an opportunity
to inspect and moasure the Premises, (b) It has been advised by Lessor and/or
Brokers to satisfy itself with respect to the size and condition of the Premises
(including but not limited to the electrical, HVAC and fire sprinkler systems,
security, environmental aspects, and compliance with Applicable Requirements and
the Americans with Disabilities Act), and their suitability for Lessee’s
intended use, (c) Lessee has made such investigation as it deems necessary with
reference to such matters and assumes all responsibility therefor as the same
relate to its occupancy of the Premises, subject to the express obligations.,
representations and warranties of Lessor contained herein(d) it is not relying
on any representation as to the size of the Premises made by Brokers or Lessor,
(e) the square footage of the Premises was not material to Lessee’s decision to
lease the Premises and pay the Rent stated herein, and (f) neither Lessor,
Lessor’s agents, nor Brokers have made any oral or written representations or
warranties with respect to said matters other than as set forth in this Lease.
In addition, Lessor acknowledges that: (i) Brokers have made no representations,
Premises or warranties concerning Lessee’s ability to honor the Lease or
suitability to occupy the Premises, and (ii) It is Lessor’s sole responsibility
to investigate the financial capability and/or suitability of all proposed
tenants. 2.5 Lessee as Prior Owner/Occupant. The warranties made by Lessor in
Paragraph 2 shall be of no force or effect if immediately prior to the Start
Date Lessee was the owner or occupant of the Premises. In such event. Lessee
shall be responsible for any necessary corrective work. 3. Term. 3.1 Term. The
Commencement Date, Expiration Date and Original Term of this Lease are as
specified in Paragraph 1.3. 3.2 Early Possession. Any provision herein granting
Lessee Early Possession of the Premises is subject to and conditioned upon The
Premises being available for such possession prior to the Commencement Date. Any
grant of Early Possession only conveys a non-exclusive right to occupy the
Premises. If Lessee totally or partially occupies the Premises prior to the
Commencement Date. The obligation to pay Base Rent shall be abated for The
period of such Early Possession, All other terms of this Lease (including but
not limited to The obligations to pay Real Properly Taxes and Insurance premiums
and to maintain the Premises) shell be in effect during such period. Any such
Early Possession shall not affect the Expiration Date. 3.3 Delay in Possession,
Lessor agrees to use Its best commercially reasonable efforts to deliver
possession of The Premises to Lessee by The Commencement Date. If, despite said
efforts, Lessor Is unable to deliver possession by such date, Lessor shall not
be subject to any liability Therefor, nor shall such failure affect The validity
of this Lease or change The Expiration Date. Lessee shall not, however, be
obligated to pay Rent or perform Us other obligations until Lessor delivers
possession of The Premises and any period of rent abatement that Lessee would
otherwise have enjoyed shall run from the date of delivery of possession and
continue for a period equal to what Lessee would otherwise have enjoyed under
The terms hereof, but minus any days of delay caused by The acts or omissions of
Lessee. If possession is not delivered within 60 days after The Commencement
Date, as The same may be extended under The terms of any Work Letter executed by
Parties, Lessee may, at its option, by notice in writing within 10 days after
The end of such 60 day period, cancel this Lease, In which event the Parties
shall be discharged from all obligations hereunder. If such written notice Is
not received by Lessor within said 10 day period, Lessee’s right to cancel shall
terminate. If possession of The Premises Is not delivered within 120 days after
The Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing. 3.4 Lessee Compliance. Lessor
shall not be required to deliver possession of the Premises to Lessee until
Lessee complies with its obligation to provide evidence of insurance (Paragraph
8.5). Pending delivery of such evidence, Lessee shall be required to perform all
of Its PAGE 2 OF 13 INITIALS ©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORMSTG-23-09/15E INITIALS

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_03.gif [rsls20171231ex1038ecd26003.gif]

obligations under this Lease from and after the Start Date, Including the
payment of Rent, notwithstanding Lessor’s election to withhold possession
pending receipt of such evidence of insurance. Further, If Lessee is required to
perform any other conditions prior to or concurrent with the Start Date, the
Start Date shall occur but Lessor may elect to withhold possession until such
conditions are satisfied. 4. Rent. 4.1. Rent Defined. All monetary obligations
of Lessee to Lessor under the terms of this Lease (except for the Security
Deposit) are deemed to be rent (“Rent”). 4.2 Payment. Lessee shall cause payment
of Rent to be received by Lessor in lawful money of the United States, without
offset or deduction (except as specifically permitted in this Lease), on or
before the day on which it is due. All monetary amounts shall be rounded to the
nearest whole dollar. In the event that any invoice prepared by Lessor is
inaccurate such inaccuracy shall not constitute a waiver and Lessee shall be
obligated to pay the amount set forth in this Lease. Rent for any period during
the term hereof which is for less than one full calendar month shall be prorated
based upon the actual number of days of said month. Payment of Rent shall be
made to Lessor at Its address stated herein or to such other persons or place as
Lessor may from time to time designate in writing. Acceptance of a payment which
is less than the amount then due shall not be a waiver of Lessor’s rights to the
balance of such Rent, regardless of Lessor’s endorsement of any check so
slating. In the event that any check, draft, or other Instrument of payment
given by Lessee to Lessor Is dishonored for any reason, Lessee agrees to pay to
Lessor The sum of $25 In addition to any Lolo Charge and Lessor, at its option,
may require oil future payments to be made by Lessee to be by cashier’s check If
Lessee breaches Its obligation to timely pay Base Rent more than two times In
any annual period. Payments will be applied first to accrued late charges and
attorney’s fees, second to accrued Interest, then to Base Rent, Insurance and
Real Properly Taxes, and any remaining amount to any other outstanding charges
or costs. 4.3 Association Fees. In addition to the Base Rent, Lessee shall pay
to Lessor each month an amount equal to any owner’s association or condominium
fees levied or assessed against the Premises. Said monies shall be paid at the
same time and in the same manner as the Base Rent. 5. Security Deposit. Lessee
shall deposit with Lessor upon execution hereof the Security Deposit as security
for Lessee’s faithful performance of its obligations under this Lease. If Lessee
falls to pay Rent, or otherwise Defaults under this Lease, Lessor may use, apply
or retain all or any portion of said Security Deposit for the payment of any
amount already due Lessor, for Rents which will be due in the future, and/ or to
reimburse or compensate Lessor for any liability, expense, loss or damage which
Lessor may suffer or incur by reason thereof. If Lessor uses or applies all or
any portion of the Security Deposit, Lessee shall within 10 days after written
request therefor deposit monies with Lessor sufficient to restore said Security
Deposit to the full amount required by this Lease. If the Base Rent Increases
during the term of this Lease, Lessee shall, upon written request from Lessor,
deposit additional monies with Lessor so that the total amount of the Security
Deposit shall at all times bear the same proportion to the increased Base Rent
as the Initial Security Deposit bore to the initial Base Rent. Should the Agreed
Use be amended to accommodate a material change in the business of Lessee or to
accommodate a sublessee or assignee, Lessor shall have the right to Increase the
Security Deposit to the extent necessary, In Lessor’s reasonable judgment, to
account for any Increased wear and tear that the Premises may suffer as a result
thereof. If a change in control of Lessee occurs during this Lease and following
such change The financial condition of Lessee Is, In Lessor’s reasonable
Judgment, significantly reduced, Lessee shall deposit such additional monies
with Lessor as shall be sufficient to cause the Security Deposit to be at a
commercially reasonable level based on such change In financial condition.
Lessor shall not be required to keep The Security Deposit separate from Its
general accounts. Within 90 days after the expiration or termination of this
Lease. Lessor shall return that portion of the Security Deposit not used or
applied by Lessor. Lessor shall upon written request provide Lessee with on
accounting showing how that portion of The Security Deposit that was not
returned was applied. No part of the Security Deposit shall be considered to be
held in trust, to bear interest or to be prepayment for any monies to be paid by
Lessee under this Lease. 6. Use. 6.1 Use, Lessee shall use and occupy the
Premises only for the Agreed Use, or any other legal use which is reasonably
comparable thereto, and for no other purpose. Lessee shall not use or permit the
use of the Premises in a manner that is unlawful, creates damage, waste or a
nuisance, or that disturbs occupants of or causes damage to neighboring premises
or properties. Other than guide, signal and seeing eye dogs, Lessee shall not
keep or allow in the Premises any pets, animals, birds, fish, or reptiles.
Lessor shall not unreasonably withhold or delay its consent to any written
request for a modification of the Agreed Use, so long as the same will not
impair the structural integrity of the improvements on the Premises or the
mechanical or electrical systems therein, and/or is not significantly more
burdensome to the Premises. If Lessor elects to withhold consent, Lessor shall
within 7 days after such request give written notification of same, which notice
shall include an explanation of Lessor’s objections to the change in the Agreed
Use. 6.2 Hazardous Substances. (a) Reportable Uses Require Consent. The term
“Hazardous Substance” as used in this Lease shall mean any product, substance,
or was to whose presence, use, manufacture, disposal, transportation, or
release, either by itself or in combination with other materials expected to be
on the Premises, is either: (i) potentially injurious to the public health,
safety or welfare, the environment or the Premises, (ii) regulated or monitored
by any governmental authority, or (iii) a basis for potential liability of
Lessor to any governmental agency or third party under any applicable statute or
common law theory. Hazardous Substances shall Include, but not be limited to,
hydrocarbons, petroleum, gasoline, and/or crude oil or any products, by-products
or fractions thereof. Lessee shall not engage in any activity in or on the
Premises which constitutes a Reportable Use of Hazardous Substances without the
express prior written consent of Lessor and timely compliance (at Lessee’s
expense) with all Applicable Requirements. “Reportable Use” shall mean (i) the
installation or use of any above or below ground storage tank, (ii) the
generation, possession, storage, use, transportation, or disposal of a Hazardous
Substance that requires a permit from, or with respect to which a report,
notice, registration or business plan is required to be filed with, any
governmental authority, and/or (iii) the presence at the Premises of a Hazardous
Substance with respect to which any Applicable Requirements requires that a
notice be given to persons entering or occupying the Premises or neighboring
properties. Notwithstanding the foregoing, Lessee may use any ordinary and
customary materials reasonably required to be used in the normal course of the
Agreed Use, ordinary office supplies (copier toner, liquid paper, glue, etc.)
and common household cleaning materials, so long as such use is in compliance
with all Applicable Requirements, is not a Reportable Use, and does not expose
the Premises or neighboring property to any meaningful risk of contamination or
damage or expose Lessor to any liability therefor. In addition, Lessor may
condition its consent to any Reportable Use upon receiving such additional
assurances as Lessor reasonably deems necessary to protect itself, the public,
the Premises and/or the environment against damage, contamination, injury and/or
liability, including, but not limited to, the installation (and removal on or
before Lease expiration or termination) of protective modifications (such as
concrete encasements) and/or increasing the Security Deposit. (b) Duty to Inform
Lessor. If Lessee knows, or has reasonable cause to believe, that a Hazardous
Substance has come to be located in, on, under or about the Premises, other than
as previously consented to by Lessor, Lessee shall immediately give written
notice of such fact to Lessor, and provide Lessor with a copy of any report,
notice, claim or other documentation which it has concerning the presence of
such Hazardous Substance. (c) Lessee Remediation. Lessee shall not cause or
permit any Hazardous Substance to be spilled or released in, on, under, or about
the Premises (including through the plumbing or sanitary sewer system) and shall
promptly, at Lessee’s expense, comply with all Applicable Requirements and take
all investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or any third party. (d) Lessee
Indemnification. Lessee shall indemnify, defend and hold Lessor, its agents.
employees, lenders and ground lessor, if any, harmless from and against any end
all loss of rente and/or damages, liabilities, judgments, claims, expenses,
penalties, and attorneys’ and consultants’ fees arising out of or involving any
Hazardous Substance brought onto the Premises by or for Lessee, or any third
party (provided, however, that Lessee shall have no liability under this Lease
with respect to underground migration of any Hazardous Substance under the
Premises from adjacent properties not caused or contributed to by Lessee).
Lessee’s obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement. (e) Lessor Indemnification. Except as
otherwise provided in paragraph 8.7, Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation and reasonable attorney fees, which result from Hazardous
Substances which existed on the Premises prior to Lessee’s occupancy or which
are caused by the gross negligence or willful misconduct of Lessor, Its agents
or employees. Lessor’s obligations, as and when required by the Applicable
Requirements, shall include, but not be limited to, the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease. (f) Investigations and Remediations.
Lessor shall retain the responsibility and pay for any investigations or
remediation measures required by governmental entities having jurisdiction with
respect to the existence of Hazardous Substances on the Premises prior to
Lessee’s occupancy, unless such remediation measure is required as a result of
Lessee’s use (including “Alterations”, as defined in paragraph 7.3(a) PAGE 3 OF
13 NITIALS ©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORMSTG-23-09/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_04.gif [rsls20171231ex1038ecd26004.gif]

below) of the Premises, in which event Lessee shall be responsible for such
payment. Lessee shall cooperate fully in any such activities at the request of
Lessor, including allowing Lessor and Lessor’s agents to have reasonable access
to the Premises at reasonable times in a way that minimizes disruption to
Lessee’s occupancy and business as much as practical in order to carry out
Lessor’s investigative and remedial responsibilities. (g) Lessor Termination
Option. If a Hazardous Substance Condition (see Paragraph 9.1(e)) occurs during
the term of this Lease, unless Lessee is legally responsible therefor (in which
case Lessee shall make the investigation and remediation thereof required by the
Applicable Requirements and this Lease shall continue in full force and effect,
but subject to Lessor’s rights under Paragraph 6.2(d) and Paragraph 13), Lessor
may, at Lessor’s option, either (i) investigate and remediate such Hazardous
Substance Condition, if required, as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) if the estimated cost to remediate such condition exceeds 12 times the then
monthly Base Rent or $100,000, whichever is greater, give written notice to
Lessee, within 30 days after receipt by Lessor of knowledge of the occurrence of
such Hazardous Substance Condition, of Lessor’s desire to terminate this Lease
as of the date 60 days following the date of such notice. In the event Lessor
elects to give a termination notice, Lessee may, within 10 days thereafter, give
written notice to Lessor of Lessee’s commitment to pay the amount by which the
cost of the remediation of such Hazardous Substance Condition exceeds an amount
equal to 12 times the then monthly Base Rent or $100,000, whichever is greater.
Lessee shall provide Lessor with said funds or satisfactory assurance thereof
within 30 days following such commitment. In such event, this Lease shall
continue in full force and effect, and Lessor shall proceed to make such
remediation as soon as reasonably possible after the required funds are
available. If Lessee does not give such notice and provide the required funds or
assurance thereof within the time provided, this Lease shall terminate as of the
date specified in Lessor’s notice of termination. 6.3 Lessee’s Compliance with
Applicable Requirements. Except as otherwise provided in this Lease, Lessee
shall, at Lessee’s sole expense, fully, diligently and in a timely manner,
materially comply with all Applicable Requirements, the requirements of any
applicable fire insurance underwriter or rating bureau, and the reasonable
recommendations of Lessor’s engineers and/or consultants which relate in any
manner to the Premises, without regard to whether said Applicable Requirements
are now in effect or become effective after the Start Date. Lessee shall, within
10 days after receipt of Lessor’s written request, provide Lessor with copies of
all permits and other documents, and other Information evidencing Lessee’s
compliance with any Applicable Requirements specified by Lessor, and shall
immediately upon receipt, notify Lessor in writing (with copies of any documents
involved) of any threatened or actual claim, notice, citation, warning,
complaint or report pertaining to or involving the failure of Lessee or the
Premises to comply with any Applicable Requirements. Likewise. Lessee shall
immediately give written notice to Lessor of: (i) any water damage to the
Premises of which it has actual knowledge and any suspected seepage, pooling,
dampness or other condition conducive to the production of mold; or (ii) any
mustiness or other odors that might indicate the presence of mold in the
Premises. In addition, Lessee shall provide Lessor with copies of its business
license, certificate of occupancy and/or any similar document within 10 days of
the receipt of the written request therefor. 6.4 Inspection; Compliance. Lessor
and Lessor’s “Lender” (as defined in Paragraph 30) and consultants shall have
the right to enter into Premises at any time, in the case of an emergency, and
otherwise at reasonable times after reasonable notice, for the purpose of
inspecting the condition of the Premises and for verifying compliance by Lessee
with this Lease. The cost of any such inspections shall be paid by Lessor,
unless a violation of Applicable Requirements, or a Hazardous Substance
Condition (see paragraph 9.1) is found to exist or be imminent, or the
inspection is requested or ordered by a governmental authority. In such case,
Lessee shall upon request reimburse Lessor for the cost of such Inspection, so
long as such inspection is reasonably related to the violation or contamination.
In addition, Lessee shall provide copies of all relevant material safety data
sheets (MSDS) to Lessor within 10 days of the receipt of a written request
therefor. 7. Maintenance; Repairs; Utility Installations; Trade Fixtures and
Alterations. 7.1 Lessee’s Obligations. (a) In General. Subject to the provisions
of Paragraph 2.2 (Condition), 2.3 (Compliance), 6.3 (Lessee’s Compliance with
Applicable Requirements), 7.2 (Lessor’s Obligations). 9 (Damage or Destruction),
and 14 (Condemnation), Lessee shall, al Lessee’s sole expense, keep the
Premises, Utility Installations (intended for Lessee’s exclusive use, no matter
where located), and Alterations in good order, condition and repair (whether or
not the portion of the Premises requiring repairs, or the means of repairing the
same, are reasonably or readily accessible to Lessee, and whether or not the
need for such repair assure as a result of Lessee’s use, any prior use,
the-elements or the ago of such portion of the Premises), including, but not
limited to, all equipment or facilities, such as plumbing. HVAC equipment,
electrical, lighting facilities, boilers, pressure vessels, fire protection
system, fixtures, walls (Interior and exterior), ceilings, floors, windows,
doors, plate glass, skylights, landscaping, driveways, parking lots, fences,
retaining walls, signs, sidewalks and parkways located in, on, or adjacent to
the Premises. Lessee is also responsible for keeping the roof and roof drainage
clean and free of debris. Lessor shall keep the surface and structural elements
of the roof, foundations, and bearing walls in good repair (see paragraph 7.2).
Lessee, in keeping the Premises in good order, condition and repair, shall
exercise and perform good maintenance practices, specifically including the
procurement and maintenance of the service contracts required by Paragraph
7.1(b) below. Lessee’s obligations shall include restorations, replacements or
renewals when necessary to keep the Premises and all improvements thereon or a
part thereof in good order, condition and state of repair. Lessee shall, during
the term of this Lease, keep the exterior appearance of the Building in a
first-class condition (including, e.g. graffiti removal) consistent with the
exterior appearance of other similar facilities of comparable ago and size in
the vicinity, including, when necessary, the exterior repainting of the
Building. (b) Service Contracts. Lessee shall, at Lessee’s sole expense, procure
and maintain contracts, with copies to Lessor, in customary form and substance
for, and with contractors specializing and experienced in the maintenance of the
following equipment and improvements. If any, if and when installed on the
Premises: (i) HVAC equipment, (ii) boiler, and pressure vessels, (iii) fire
extinguishing systems, including fire alarm and/or smoke detection, (iv)
landscaping and Irrigation systems, and (v) clarifiers. However, Lessor reserves
the right, upon notice to Lessee, to procure and maintain any or all of such
service contracts, and Lessee shall reimburse Lessor, upon demand, for the cost
thereof. (c) Failure to Perform. If Lessee fails to perform Lessee’s obligations
under this Paragraph 7.1, Lessor may enter upon the Premises alter 10 days’
prior written notice to Lessee (except in the case of an emergency, in which
case no notice shall be required), perform such obligations on Lessee’s behalf,
and put the Premises in good order, condition and repair, and Lessee shall
promptly pay to Lessor a sum equal to 115% of the cost thereof. (d) Replacement.
Subject to Lessee’s indemnification of Lessor as set forth in Paragraph 6.7
below, and without relieving Lessee of liability resulting from Lessee’s failure
to exercise and perform good maintenance practices, if an item described in
Paragraph 7.1(b) cannot be repaired other than at a cost which is in excess of
50% of the cost of replacing such item, then such item shall be replaced by
Lessor, and the cost thereof shall be prorated between the Parties (but only to
the extent this Lease expressly requires Lessee to pay for some or all of such
replacements in other provisions of this Lease and if not the cost thereof shall
be borne by Lessor) and Lessee shall only be obligated to pay, each month during
the remainder of the term of this Lease, on the date on which Base Rent is due,
an amount equal to the product of multiplying the cost of such replacement by a
fraction, the numerator of which is one, and the denominator of which is 144
(i.e. 1/144th of the cost per month). Lessee shall pay Interest on the
unamortized balance but may prepay its obligation at any time. 7.2 Lessor’s
Obligations. Subject to the provisions of Paragraphs 2.2 (Condition), 2.3
(Compliance). 8 (Damage or Destruction) and 14 (Condemnation), it is intended by
the Parties hereto that Lessor have no obligation, in any manner whatsoever, to
repair and maintain the Premises, or the equipment therein, all of which
obligations are intended to be that of the Lessee, except for the surface and
structural elements of the roof, foundations and bearing walls, the repair of
which shall be the responsibility of Lessor upon receipt of written notice that
such a repair is necessary. It is the intention of the Parties that the terms of
this Lease govern the respective obligations of the Parties as to maintenance
and repair of the Premises, and they expressly waive the benefit of any statute
now or hereafter in effect to the extent it is inconsistent with the terms of
this Lease. 7.3 Utility Installations; Trade Fixtures; Alterations. (a)
Definitions. The term “Utility Installations” refers to all floor and window
coverings, air and/or vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, lighting fixtures,
HVAC equipment, plumbing, and fencing in or on the Premises. The term “Trade
Fixtures” shall mean Lessee’s machinery and equipment that can be removed
without doing material damage to the Premises. The term “Alterations” shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. “Lessee Owned Alterations and/or
Utility Installations” are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Paragraph 7.4(a).
(b) Consent Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor’s prior written consent. Lessee may. however, make
non-structural Alterations or Utility Installations to the Interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing walls, will not affect the
electrical, plumbing, HVAC, and/or life safety systems, do not trigger the
requirement for additional modifications and/or Improvement to the Premises
resulting from Applicable Requirements. such as compliance with Title 24, and
the cumulative cost thereof during this Lease as extended does not exceed a sum
equal to 3 month’s Base Rent in the aggregate or a sum equal to one month’s Base
Rent. In any one year. Notwithstanding the foregoing, Lessee shall not make or
permit any roof penetrations and/or install anything on the roof without the
prior written approval of Lessor. Lessor may, as a precondition to granting such
approval, require Lessee to utilize a contractor chosen and/or approved by
Lessor. Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to Lessor in
written form with detailed plans. Consent shall be deemed conditioned upon
Lessee’s: (i) acquiring all applicable governmental permits, (ii) furnishing
Lessor with copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a PAGE 4 OF 13
INITIALS INITIALS ©2001 -AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM
STG-23-09/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_05.gif [rsls20171231ex1038ecd26005.gif]

workmanlike manner with good and sufficient materials. Lessee shall promptly
upon completion furnish Lessor with as-built plans and specifications. For work
which costs an amount in excess of one month’s Base Rent, Lessor may condition
its consent upon Lessee providing a lien and completion bond in an amount equal
to 150% of the estimated cost of such Alteration or Utility Installation and/or
upon Lessee’s posting an additional Security Deposit with Lessor. (c) Liens;
Bonds. Lessee shall pay, when due, all claims for labor or materials furnished
or alleged to have been furnished to or for Lessee at or for use on the
Premises, which claims ore or may be secured by any mechanic’s or materialmen’s
lien against the Premises or any interest therein. Lessee shall give Lessor not
less than 10 days notice prior to the commencement of any work in, on or about
the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity or any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, Indemnifying Lessor
against liability for the same. If Lesser elects to participate in any such
action, Lessee shall pay Lessor’s attorneys’ fees and costs. 7.4 Ownership;
Removal; Surrender; and Restoration. (a) Ownership. Subject to Lessor’s right to
require removal or elect ownership as hereinafter provided, all Alterations and
Utility Installations made by Lessee shall be the property of Lessee, but
considered a part of the Premises. Lessor may, at any time, elect in writing to
be the owner of all or any specified part of the Lessee Owned Alterations and
Utility Installations. Unless otherwise Instructed per paragraph 7.4(b) hereof,
all Lessee Owned Alterations and Utility Installations shall, at the expiration
or termination of this Lease, become the property of Lessor and be surrendered
by Lessee with the Premises. (b) Removal. By delivery to Lessee of written
notice from Lessor not earlier than 90 and not later than 30 days prior to the
end of the term of this Lease. Lessor may require that any or all Lessee Owned
Alterations or Utility Installations be removed by the expiration or termination
of this Lease. Lessor may require the removal at any time of all or any part of
only Lessee Owned Alterations or Utility Installations made without the required
consent. (c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier terminal on date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
this Lease is for 12 months or less, then Lessee shall surrender the Premises In
the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear. Lessee shall repair any damage occasioned by the
Installation, maintenance or removal of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal
of any storage tank installed by or for Lessee. Lessee shall remove from the
Premises any and all Hazardous Substances brought onto the Premises by or for
Lessee, or any third party (except Hazardous Substances which were deposited via
underground migration from areas outside of the Premises) to the level specified
In Applicable Requirements. Trade Fixtures shall remain the properly of Lessee
and shall be removed by Lessee. Any personal property of Lessee not removed on
or before the Expiration Date or any earlier termination date shall be deemed to
have been abandoned by Lessee and may be disposed of or retained by Lessor as
Lessor may desire. The failure by Lessee to timely vacate the Premises pursuant
to this Paragraph 7.4(c) without the express written consent of Lessor shall
constitute a holdover under the provisions of Paragraph 26 below. 8. Insurance;
Indemnity. 8.1 Payment of Premium Increases. (a) Lessee shall pay to Lessor any
Insurance cost Increase (“Insurance Cost Increase”) occurring during the term of
this Lease. Insurance Cost Increase Is defined as any Increase In the actual
cost of the Insurance required under Paragraph 0.2(b), 0.3(a) and 0.3(b), over
and above the Base Premium as hereinafter defined calculated on an annual basis.
Insurance Cost Increase shall Include but not be limited to increases resulting
from the nature of Lessee’s occupancy, any act or omission of Lessee,
requirements of the holder of mortgage or deed of trust covering the Premises,
Increased valuation of the Premises and/or a premium rate Increase. The parties
are encouraged to fill in the Base Premium in paragraph 1.8 with a reasonable
premium for the Required Insurance based on the Agreed Use of the Premises. If
the parties fall to Insert a dollar amount in Paragraph 1.8, then the Base
Premium shall be the lowest annual premium reasonably obtainable for the
Required Insurance as of the commencement of the Original Term for the Agreed
Use of the Premises. In no event, however, shall Lessee to responsible for any
portion of the Increase in the premium cost attributable to liability Insurance
carried by Lessor under Paragraph 8.2(b) in excess of $2,000,000 per occurrence.
(b) Lessee shall pay any such Insurance Cost Increase to Lessor within 30 days
after receipt by Lessee of a copy of the premium statement or other reasonable
evidence of the amount due. If the Insurance policies maintained hereunder cover
other property besides the Premises, Lessor shall also deliver to Lessee a
statement of the amount of such Insurance Cost Increase attributable only to the
Premises showing in reasonable detail the manner in which such amount was
computed. Premiums for policy periods commencing prior to, or extending beyond
the term of this Lease, shall be prorated to correspond to the term of this
Lease. 8.2 Liability Insurance. (a) Carried by Lessee. Lessee shall obtain and
keep in force a Commercial General Liability policy of Insurance protecting
Lessee and Lessor as an additional insured against claims for bodily Injury,
personal injury and property damage based upon or arising out of the ownership,
use, occupancy or maintenance of the Premises and all areas appurtenant thereto.
Such Insurance shall be on an occurrence basis providing single limit coverage
in on amount not less than $1,000,000 per occurrence with an annual aggregate of
not less than $2,000,000. Lessee shall add Lessor as an additional Insured by
means of an endorsement at least as broad as the Insurance Service
Organization’s “Additional insured-Managers or Lessors of Premises” Endorsement.
The policy shall not contain any Intra-Insured exclusions as between Insured
persons or organizations, but shall Include coverage for liability assumed under
this Lease as an ‘Insured contract” for the performance of Lessee’s indemnity
obligations under this Lease. The limits of said Insurance shall not, however,
limit the liability of Lessee nor relieve Lessee of any obligation hereunder.
Lessee shall provide an endorsement on its liability policy(ies) which provides
that its Insurance shall be primary to and not contributory with any similar
Insurance carried by Lessor, whose Insurance shall be considered excess
Insurance only. (b) Carried by Lessor. Lessor shall maintain liability Insurance
as described in Paragraph 8.2(e), In addition to, and not in lieu of, the
insurance required to be maintained by Lessee. Lessee shall not be named as an
additional insured therein. 8.3 Property Insurance - Building, Improvements and
Rental Value. (a) Building and Improvements. The Insuring Party shall obtain and
keep in force a policy or policies in the name of Lessor, with loss payable to
Lessor, any ground-lessor, and to any Lender Insuring loss or damage to The
Premises. The amount of such Insurance shall to equal to the full Insurable
replacement cost of The Premises, as The same shall exist from time to time, or
The amount required by any Lendor, but in no ovant more than The commercially
reasonable and available Insurable value thereof. Lessee Owned Alterations and
Utility Installations, Trade Fixtures, and Lessee’s personal property shall be
Insured by Lessee not by Lessor. If the coverage is available and commercially
appropriate, such policy or policies shall Insure against all risks of direct
physical loss or damage (except the perils of flood and/or earthquake unless
required by a Lender or included in the Base Premium), Including coverage for
debris removal and The enforcement of any Applicable Requirements requiring the
upgrading, demolition, reconstruction or replacement of any portion of The
Premises as the result of a covered loss. Said policy or policies shall also
contain an agreed valuation provision In lieu of any coinsurance clause, waiver
of subrogation, and Inflation guard protection causing an increase In The annual
properly Insurance coverage amount by a factor of not less than The adjusted
U.S. Department of Labor Consumer Price Index for All Urban Consumers for The
city nearest to where the Premises are located. If such Insurance coverage has a
deductible clause, the deductible amount shall not exceed $5,000 per occurrence,
and Lessee shall be liable for such deductible amount In the event of an Insured
Loss. (b) Rental Value. The Insuring Party shall obtain and keep in force a
policy or policies In The name of Lessor with loss payable to Lessor and any
Lender. Insuring The loss of the full Rent for one year with an extended period
of indemnity for an additional 180 days of (“Rental Value Insurance”). Said
Insurance shall contain on agreed valuation provision in lieu of any coinsurance
clause, and The amount of coverage shall be adjusted annually to reflect the
projected Rent otherwise payable by Lessee, for the next 12 month period. Lessee
shall be liable for any deductible amount in the event of such loss. (c)
Adjacent Premises. If the Premises are part of a larger building, or of a group
of buildings owned by Lessor which are adjacent to the Premises, the Lessee
shall pay for any Increase In the premiums for the properly Insurance of such
building or buildings If said Increase is caused by Lessee’s acts, omissions,
use or occupancy of the Premises. 8.4 Lessee’s Properly; Business Interruption
Insurance; Worker’s Compensation Insurance. (a) Property Damage. Lessee shall
obtain and maintain Insurance coverage on all of Lessee’s personal property,
Trade Fixtures, and Lessee Owned Alterations and Utility Installations. Such
Insurance shall be full replacement cost coverage with a deductible of not to
exceed $10,000 per occurrence. The proceeds from any such Insurance shall be
used by Lessee for the replacement of personal property, Trade Fixtures and
Lessee Owned Alterations and Utility Installations. (b) Business Interruption.
Lessee shall obtain and maintain loss of Income and extra expense Insurance In
amounts as will reimburse Lessee for direct or Indirect loss of earnings
attributable to all perils commonly Insured against by prudent lessees in the
business of Lessee or attributable to prevention of access to the Premises as a
result of such perils. (c) Worker’s Compensation Insurance. Lessee shall obtain
and maintain Worker’s Compensation Insurance in such amount as may be required
by Applicable Requirements. Such policy shall Include a ‘Waiver of Subrogation’
endorsement. Lesser shall provide Lessor with a PAGE 5 OF 13 INITIALS ©2001 -
AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM STG-23-09/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_06.gif [rsls20171231ex1038ecd26006.gif]

copy of such endorsement along with the certificate of Insurance or copy of the
policy required by paragraph 8.5. (d) No Representation of Adequate Coverage.
Lessor makes no representation that the limits or forms of coverage of Insurance
specified herein are adequate to cover Lessee’s property, business operations or
obligations under this Lease. 8.6 Insurance Policies. Insurance required herein
shall be by companies maintaining during the policy term a “General
Policyholders Rating” of at least A-, VII, as set forth in the most current
issue of ‘Bost’s Insurance Guide”, or such other rating as may be required by a
Lender. Lessee shall not do or permit to be done anything which Invalidates the
required Insurance policies. Lessee shall, prior to the Start Date, deliver to
Lessor certified copies of policies of such Insurance or certificates with
copies of the required endorsements evidencing the existence and amounts of the
required Insurance. No such policy shall be cancelable or subject to
modification except after 30 days prior written notice to Lessor. Lessee shall,
at least 10 days prior to The exploration of such policies, furnish Lessor with
evidence of renewals or “insurance binders” evidencing renewal thereof, or
Lessor may order such Insurance and charge the cost thereof to Lessee, which
amount shall be payable by Lessee to Lessor upon demand. Such policies shall be
for a term of at least one year, or the length of the remaining term of this
Lease, whichever is less. If either Party shall fall to procure and maintain the
Insurance required to be carried by II, the other Party may, but shall not be
required to, procure and maintain the same. 8.6 Waiver of Subrogation. Without
affecting any other rights or remedies, Lessee and Lessor each hereby release
and relieve the other, and waive their entire right to recover damages against
the other, for loss of or damage to its property arising out of or incident to
the perils required to be Insured against herein. The effect of such releases
and waivers is not limited by the amount of Insurance carried or required, or by
any deductibles applicable hereto. The Parties agree to have their respective
property damage Insurance carriers waive any right to subrogation that such
companies may have against Lessor or Lessee, as the case may be, so long as the
Insurance is not invalidated thereby. 8.7 Indemnity. Except for Lessor’s gross
negligence or willful misconduct, Lessor shall Indemnify, protect, defend and
hold harmless the Premises, Lessor and its agents, Lessor’s master or ground
lessor, partners and Lenders, from and against any and all claims, toss of rents
and/or damages, lions, judgments, penalties, attorneys’ and consultants’ fees,
expenses and/or liabilities arising out of, involving, or in connection with,
the use and/or occupancy of the Premises by Lessee. If any action or proceeding
is brought against Lessor by reason of any of the foregoing matters. Lessee
shall upon notice defend the same at Lessee’s expense by counsel reasonably
satisfactory to Lessor and Lessor shall cooperate with Lessee in such defense.
Lessor need not have first paid any such claim in order to be defended or
Indemnified. 8.8 Exemption of Lessor and its Agents from Liability.
Notwithstanding the negligence or breach of this Lease by Lessor or its agents,
neither Lessor nor its agents shall be liable under any circumstances for: (i)
Injury or damage to the person or goods, wares, merchandise or other property of
Lessee, Lessee’s employees, contractors, Invitees, customers, or any other
person in or about the Premises, whether such damage or injury is caused by or
results from fire, steam, electricity, gas, water or rain, indoor air quality,
the presence of mold or from the breakage, leakage. obstruction or other defects
of pipes, fire sprinklers, wires, appliances, plumbing. HVAC or lighting
fixtures, or from any other cause, whether the said injury or damage results
from conditions arising upon the Premises or upon other portions of the building
of which the Premises are a part, or from other sources or places, (ii) any
damages arising from any act or neglect of any other tenant of Lessor or from
the failure of Lessor or its agents to enforce the provisions of any other lease
in the Project, or (iii) Injury to Lessee’s business or for any loss of income
or profit therefrom. Instead, it is intended that Lessee’s sole recourse in the
event of such damages or injury be to file a claim on the insurance policy(ies)
that Lessee is required to maintain pursuant to the provisions of paragraph 8.
8.9 Failure to Provide Insurance. Lessee acknowledges that any failure on its
part to obtain or maintain the insurance required herein will expose Lessor to
risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any requirement for notice to Lessee,
by an amount equal to 10% of the then existing Base Rent or $100, whichever is
greater. The parties agree that such increase in Base Rent represents fair and
reasonable compensation for the additional risk/ costs that Lessor will incur by
reason of Lessee’s failure to maintain the required insurance. Such increase in
Base Rent shall in no event constitute a waiver of Lessee’s Default or Breach
with respect to the failure to maintain such insurance, prevent the exercise of
any or the other rights and remedies granted hereunder, nor relieve Lessee of
its obligation to maintain the insurance specified in this Lease. 9. Damage or
Destruction. 0.1 Definitions. (a) “Premises Partial Damage” shall mean damage or
destruction to the Improvements on the Premises, other than Lessee Owned
Alterations and Utility Installations, which can reasonably be repaired in 6
months or less from the date of the damage or destruction. Lessor shall notify
Lessee in writing within 30 days from the date of the damage or destruction as
to whether or not the damage is Partial or Total. (b) “Premises Total
Destruction” shall mean damage or destruction to the Premises, other than Lessee
Owned Alterations and Utility Installation and Trade Fixtures, which cannot
reasonably be repaired in 6 months or less from the date of the damage or
destruction. Lessor shall notify Lessee in witting within 30 days from the date
of the damage or destruction as to whether or not the damage is Partial or
Total. (c) “Insured Loss” shall mean damage or destruction to improvements on
the Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved. (d) “Replacement Cost” shall mean the cost to
repair or rebuild the improvements owned by Lessor at the time of the occurrence
to their condition existing immediately prior thereto, including demolition,
debris removal and upgrading required by the operation of Applicable
Requirements, and without deduction for depreciation. (e) “Hazardous Substance
Condition” shall mean the occurrence or discovery of a condition involving the
presence of, or a contamination by, a Hazardous Substance, in, on, or under the
Premises which requires restoration. 9.2 Partial Damage - Insured Loss. If a
Premises Partial Damage that is an Insured Loss occurs, then Lessor shall, at
Lessor’s expense, repair such damage (but not Lessee’s Trade Fixtures or Lessee
Owned Alterations and Utility Installations) as soon as reasonably possible and
this Lease shall continue In full force and effect; provided, however, that
Lessee shall, at Lessor’s election, make the repair of any damage or destruction
the total cost to repair of which is $10,000 or less, and, in such event, Lessor
shall make any applicable insurance proceeds available to Lessee on a reasonable
basis for that purpose. Notwithstanding the foregoing, if the required insurance
was not in force or the insurance proceeds are not sufficient to effect such
repair, the Insuring Party shall promptly contribute the shortage in proceeds
(except as to the deductible which is Lessee’s responsibility) as and when
required to complete said repairs. In the event, however, such shortage was due
to the fact that, by reason of the unique nature of the improvements, full
replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 days following receipt of written notice of such shortage and request
therefor. If Lessor receives said funds or adequate assurance thereof within
said 10 day period, The party responsible for making The repairs shall complete
them as soon as reasonably possible and this Lease shall remain In full force
and effect. If such funds or assurance are not received, Lessor may nevertheless
elect by written notice to Lessee within 10 days thereafter to: (i) make such
restoration and repair as Is commercially reasonable with Lessor paying any
shortage In proceeds, In which case this Lease shall remain In full force and
effect, or (ii) have this Lease terminate 30 days thereafter. Lessee shall not
be entitled to reimbursement of any funds contributed by Lessee to repair any
such damage or destruction. Premises Partial Damage due to flood or earthquake
shall be subject to Paragraph 9.3, notwithstanding that There may be some
Insurance coverage, but The net proceeds of any such Insurance shall be made
available for the repairs If made by either Party. 9.3 Partial Damage -
Uninsured Loss. If a Premises Partial Damage that is not an Insured Loss occurs,
unless caused by a negligent or willful act of Lessee (In which event Lessee
shall make the repairs al Lessee ’s expense). Lessor may either: (i) repair such
damage as soon as reasonably possible at Lessor’s expense, In which event this
Lease shall continue In full force and effect, or (ii) terminate this Lease by
giving written notice to Lessee within 30 days after receipt by Lessor of
knowledge of the occurrence of such damage. Such termination shall be effective
60 days following The date of such notice. In the event Lessor elects to
terminate this Lease. Lessee shall have The right within 10 days after receipt
of The termination notice to give written notice to Lessor of Lessee’s
commitment to pay for The repair of such damage without reimbursement from
Lessor. Lessee shall provide Lessor with said funds or satisfactory assurance
thereof with in 30 days after making such commitment. In such event this Lease
shall continue in full force and effect, and Lessor shall proceed to make such
repairs as soon as reasonably possible after The required funds are available.
If Lessee docs not make The required commitment, this Lease shall terminate as
of the date specified In The termination notice. 9.4 Total Destruction.
Notwithstanding any other provision hereof, If a Premises Total Destruction
occurs, this Lease shall terminate 60 days following such Destruction. If the
damage or destruction was caused by The gross negligence or willful misconduct
of Lesses, Lessor shall have The right to recover Lessor’s damages from Lessee,
except as provided In Paragraph 8.6. 9.5 Damage Near End of Term. If at any time
during The last 6 months of this Lease There is damage for which The cost to
repair exceeds one month’s Base Rent, whether or not an Insured Loss, Lessor may
terminate this Lease effective 60 days following the date of occurrence of such
damage by giving a written termination notice to Lessee with in 30 days after
The date of occurrence of such damage. Notwithstanding The foregoing, If Lessee
at that time has an exercisable option to extend this Lease or to purchase The
Premises, then Lessee may preserve this Lease by, (a) exercising such option and
(b) providing Lessor with any shortage In Insurance proceeds (or adequate
assurance thereof) needed to make there before The earlier or (i) The date which
Is 10 days alter Lessee’s receipt of Lessor’s, written notice purporting to
terming this Lease, or (ii) PAGE 6 OF 13 -^*-^_ INITTALS INITIALS ©2001 ■ AIR
COMMERCIAL REAL ESTATE ASSOCIATION FORMSTG-23-09/15E







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_07.gif [rsls20171231ex1038ecd26007.gif]

the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage In Insurance proceeds, Lessor
shall, at Lessor’s commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue In full force end effect.
If Lessee fails to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified In the
termination notice and Lessee’s option shall be extinguished. 9.6 Abatement of
Rent; Lessee’s Remedies. (a) Abatement. In the event of Premises Partial Damage
or Premises Total Destruction or a Hazardous Substance Condition for which
Lessee Is not responsible under this Lease, the Rent payable by Lessee for the
period required for the repair, remediation or restoration of such damage shall
be abated In proportion to the degree to which Lessee ’s use of the Premises Is
impaired, but not to exceed the proceeds received from the Rental Value
Insurance. All other obligations of Lessee hereunder shall be performed by
Lessee, and Lessor shall have no liability for any such damage, destruction,
remediation, repair or restoration except as provided herein. (b) Remedies. If
Lessor Is obligated to repair or restore the Premises and does not commence, in
a substantial and meaningful way, such repair or restoration within 90 days
after such obligation shall accrue, Lessee may, at any limo prior to the
commencement of such repair or restoration, give written notice to Lessor and to
any Lenders of which Lessee has actual notice, of Lessee’s election to terminate
this Lease on a date not less than 60 days following the giving of such notice.
If Lessee gives such notice and such repair or restoration is not commenced
within 30 days thereafter, this Lease shall terminate as of the date specified
In said notice. If the repair or restoration Is commenced within such 30 days,
this Lease shall continue in full force and effect provided that Lessor
prosecutes such repair or restoration to completion with reasonable diligence.
“Commence” shall mean either the unconditional authorization of the preparation
of the required plans, or the beginning of the actual work on the Premises,
whichever first occurs. 9.7 Termination; Advance Payments. Upon termination of
this Lease pursuant to Paragraph 6.2(g) or Paragraph 9, an equitable adjustment
shall be made concerning advance Base Rent and any other advance payments made
by Lessee to Lessor. Lessor shall, in addition, return to Lessee so much of
Lessee’s Security Deposit as has not been, or is not then required to be, used
by Lessor. 10. Real Property Taxes. 10.1 Definition. As used herein, the term
“Real Property Taxes” shall Include any form of assessment; real estate,
general, special, ordinary or extraordinary, or rental levy or tax (other than
inheritance, personal Income or estate taxes); improvement bond; and/or license
fee Imposed upon or levied against any legal or equitable Interest of Lessor In
the Premises or the Project, Lessor’s right to other Income therefrom, and/or
Lessor’s business of leasing, by any authority having the direct or Indirect
power to tax and where the funds are generated with reference to the Building
address. Real Property Taxes shall also Include any tax, fee, levy, assessment
or charge, or any increase therein: (i) Imposed by reason of events occurring
during The term of this Lease, including but not limited to, a change In The
ownership of the Premises, and (ii) levied or assessed on machinery or equipment
provided by Lessor to Lessee pursuant to this Lease. 10.2 (a) Payment of Taxes.
Lessor shall pay the Real Property Taxes applicable to the Premises provided,
however, that Lessee shall pay to Lessor the amount, If any, by which Real
Property Taxes applicable to the Premises Increase over the fiscal tax year
during which The Commencement Date Occurs (Tax Increase”). Payment of any such
Tax Increase shall be made by Lessee to Lessor within 30 days after receipt of
Lessor’s written statement selling forth the amount due and computation thereof.
If any such taxes shall cover any period of time prior to or after the
expiration or termination of this Lease, Lessee’s share of such taxes shall be
prorated to cover only that portion of the tax bill applicable to the period
that this Lease is In effect. In the event Lessee Incurs a late charge on any
Rent payment, Lessor may estimate the current Real Property Taxes, and require
that the Tax Increase be paid in advance to Lessor by Lessee monthly In advance
with the payment of the Base Rent. Such monthly payment shall be an amount equal
to the amount of the estimated installment of the Tax Increase divided by the
number of months remaining before the month In which said Installment becomes
delinquent. When the actual amount of the applicable Tax Increase Is known, the
amount of such equal monthly advance payments shall be adjusted as required to
provide the funds needed to pay the applicable Tax Increase. If The amount
collected by Lessor Is Insufficient to pay the Tax Increase when due, Lessee
shall pay Lessor, upon demand, such additional sums as are necessary to pay such
obligations. Advance payments may be Intermingled with other moneys of Lessor
and shall not bear Interest. In the event of a Breach by Lessee In the
performance of its obligations under this Lease, then any such advance payments
may be treated by Lessor as an additional Security Deposit. (b) Additional
Improvements. Notwithstanding anything to the contrary In this Paragraph 10.2,
Lessee shall pay to Lessor upon domand therefor the entirety of any Increase In
Real Property Taxes assessed by reason of Alterations or Utility Installations
placed upon the Premises by Lessee or at Lessee’s request or by reason of any
alterations or Improvements to the Premises made by Lessor subsequent to the
execution of this Lease by the Parties. 10.3 Joint Assessment. If the Premises
are not separately assessed, Lessee’s liability shall be an equitable proportion
of the Tax Increase for all of the land and Improvements Included within the tax
parcel assessed, such proportion to be conclusively determined by Lessor from
the respective valuations assigned In the assessor’s work sheets or such other
Information as may be reasonably available. 10.4 Personal Property Taxes. Lessee
shall pay, prior to delinquency, all taxes assessed against and levied upon
Lessee Owned Alterations, Utility Installations, Trade Fixtures, furnishings,
equipment and all personal properly of Lessee. When possible, Lessee shall cause
Its Lessee Owned Alterations and Utility Installations, Trade Fixtures,
furnishings, equipment and all other personal property to be assessed and billed
separately from the real property of Lessor. If any of Lessee’s said property
shall be assessed with Lessor’s role property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property. 11. Utilities
and Services. Lessee shall pay for all water, gas, heat, light, power,
telephone, Iresh disposal and other utilities and services supplied to the
Premises, together with any taxes thereon. If any such services are not
separately metered or billed to Lessee, Lessee shall pay a reasonable
proportion, to be determined by Lessor, of all charges Jointly metered or
billed. There shall be no abatement of rent and Lessor shall not be liable In
any respect whatsoever for the Inadequacy, stoppage, Interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor’s reasonable control or
In cooperation with governmental request or directions. 12. Assignment and
Subletting. 12.1 Lessor’s Consent Required. (a) Lessee shall not voluntarily or
by operation of law assign, transfer, mortgage or encumber (collectively,
“assign or assignment”) or sublet all or any part of Lessee’s Interest In this
Lease or In the Premises without Lessor’s prior written consent. Landlord’s
consent shall not be withheld, delayed or conditioned unreasonably. (b) Unless
Lessee Is a corporation and its stock is publicly traded on a national stock
exchange, a change In the control of Lessee shall constitute an assignment
requiring consent. The transfer, on a cumulative basis, of 25% 50% or more of
the voting control of Lessee shall constitute a change in control for this
purpose. (c) The Involvement of Lessee or Its assets In any transaction, or
series of transactions (by way of merger, sale, acquisition, financing,
transfer, leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as It exists Immediately prior to said transaction or transactions
constituting such reduction, whichever was or Is greater, shall be considered an
assignment of this Lease to which Lessor may withhold Its consent, “Net Worth of
Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles. (d) An assignment or
subletting without consent shall, at Lessor’s option, be a Default curable after
notice per Paragraph 13.1(d), or a nondurable Breach without the necessity of
any notice and grace period. If Lessor elects to treat such unapproved
assignment or subletting as a nondurable Breach, Lessor may other: (i)
terminator this Lease, or (ii) upon 30 days written notice, Increase The monthly
Base Rent to 110% of the Base Rent then In effect. Further, In the event of such
Breach and rental adjustment, (i) the purchase price of any option to purchase
the Premises held by Lessee shall be subject to similar adjustment to 110% of
the price previously In effect, and (ii) all fixed and non-fixed rental
adjustments scheduled during the remainder of the Lease term shall be Increased
to 110% of the scheduled adjusted rent. (e) Lessee ’s remedy for any breach of
Paragraph 12.1 by Lessor shall be limited to compensatory damages under
Injunctive relief. (f) Lessor may reasonably withhold consent to a proposed
assignment or subletting If Lessee Is In Default at The time consent Is
requested provided that no default shall be deemed to take place until after the
giving of notice and the passage of time to cure to the extent provided In this
Lease. (g) Notwithstanding the foregoing, allowing a diminimus portion of the
Premises, ie. 20 square feet or less, to be used by a third party vendor In
connection with the Installation of a vending machine or payphone shall not
constitute a subletting. 12.2 Terms and Conditions Applicable to Assignment and
Subletting. (a) Regardless of Lessor’s consent, no assignment or subletting
shall: (i) be effective without the express written assumption by such assignee
or sublessee of the obligations of Lessee under this Lease, (ii) release Lessee
of any obligations hereunder, or (iii) alter the primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to be
performed by Lessee. (b) Lessor may accept Rent or performance of Lessee’s
obligations from any person other than Lessee pending approval or disapproval of
on assignment. Neither a delay In the approval or disapproval of such assignment
nor the acceptance of Rent or performance shall PAGE 7 OF 13 Tyhrti INITIALS
INITIALS ©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM STG-23-09/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_08.gif [rsls20171231ex1038ecd26008.gif]

constitute a waiver or estoppel of Lessor’s right to exercise its remedies for
Lessee’s Default or Breach. (c)Lessor’s consent to any assignment or subletting
shall not constitute a consent to any subsequent assignment or subletting. (d)In
the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, Including any assignee or sublessee,
without first exhausting Lessor’s remedies against any other person or entity
responsible therefor to Lessor, or any security held by Lessor. (o) Each request
for consent to an assignment or subletting shall be in writing, accompanied by
Information relevant to Lessor’s determination as to the financial and
operational responsibility and appropriateness of the proposed assigned or
sublessee, Including but not limited to the intended use and/or required
modification of the Premises, If any, together with a fee of $500 as
consideration for Lessor’s considering and processing sold request. Lessee
agrees to provide Lessor with such other or additional Information and/or
documentation as may be reasonably requested. (See also Paragraph 36) (f) Any
assigned of. or sublessee under, this Lease shall, by reason of accepting such
assignment, entering Into such sublease, or entering into possession of the
Premises or any portion thereof, be deemed to have assumed and agreed to conform
and comply with each and every term, covenant, condition and obligation herein
to be observed or performed by Lessee during the term of said assignment or
sublease, other than such obligations as are contrary to or Inconsistent with
provisions of an assignment or sublease to which Lessor has specifically
consented to in writing. (g) Lessor’s consent to any assignment or subletting
shall not transfer to the assigned or sublessee any Option granted to the
original Lessee by this Lease unless such transfer Is specifically consented to
by Lessor in writing. (See Paragraph 39.2) 12.3 Additional Terms and Conditions
Applicable to Subletting. The following terms and conditions shall apply to any
subletting by Lessee of all or any part of the Premises and shall be deemed
included in all subleases under this Lease whether or not expressly incorporated
therein: (a)Lessee hereby assigns and transfers to Lessor all of Lessee's
interest in all Rent payable on any sublease, and Lessor may collect such Rent
and apply same toward Lessee's obligations under this Lease; provided, however,
that until a Breach shall occur in the performance of Lessee's obligations,
Lessee may collect said Rent. In the event that the amount collected by Lessor
exceeds Lessee's then outstanding obligations any such excess shall be refunded
to Lessee. Lessor shall not. by reason of the foregoing or any assignment of
such sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee's
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee's obligations under this Lease to pay
to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary. (b)In the event of a
Breach by Lessee, Lessor may, at its option, require sublessee to attom to
Lessor, in which event Lessor shall undertake the obligations of the sublessor
under such sublease from the time of the exercise of said option to the
expiration of such sublease; provided, however, Lessor shall not be liable for
any prepaid rents or security deposit paid by such sublessee to such sublessor
or for any prior Defaults or Breaches of such sublessor. (c)Any matter requiring
the consent of the sublessor under a sublease shall also require the consent of
Lessor. (d)No sublessee shall further assign or sublet all or any part of the
Premises without Lessor's prior written consent. (e)Lessor shall deliver a copy
of any notice of Default or Breach by Lessee to the sublessee, who shall have
the right to cure the Default of Lessee within the grace period, if any,
specified In such notice. The sublessee shall have a right of reimbursement and
offset from and against Lessee for any such Defaults cured by the sublessee.
(f)Neither the use by nor the subletting to a parent or subsidiary of Lessee or
to any subsidiary of any subsidiary or parent of Lessee of all or a portion of
the Premises shall be (deemed an assignment of sublease or other transfer
requiring lessor’s consent hereafter. 13. Default; Breach; Remedies. 13.1
Default; Breach. A "Default'' is defined as a failure by the Lessee to comply
with or perform any of the terms, covenants, conditions or Rules and Regulations
under this Lease. A "Breach" is defined as the occurrence of one or more of the
following Defaults, and the failure of Lessee to cure such Default within any
applicable grace period: (a) The abandonment of the Premises; or the vacating of
the Premises without providing a commercially reasonable level of security, or
where the coverage of the property insurance described in Paragraph 8.3 is
jeopardized as a result thereof, or without providing reasonable assurances to
minimize potential vandalism. (b) The failure of Lessee to make any payment of
Rent or any Security Deposit required to be made by Lessee hereunder which
failure continues for five days following the delivery of written notice to
Lessor, Whether to Lessor or to a third party, When due, to provide reasonable
evidence of insurance or surety bond, or to fulfill any obligation under this
Lease Which endangers or threatens life or property, Where such failure
continues for a period of 3 business days following written notice to Lessee.
THE ACCEPTANCE BY LESSOR OF A PARTIAL PAYMENT OF RENT OR SECURITY DEPOSIT SHALL
NOT CONSTITUTE A WAIVER OF ANY OF LESSOR'S RIGHTS, INCLUDING LESSOR'S RIGHT TO
RECOVER POSSESSION OF THE PREMISES. (c) The failure of Lessee to allow Lessor
and/or its agents access to the Premises or the commission of waste, act or acts
constituting public or private nuisance, and/or an illegal activity on the
Premises by Lessee where such actions continue for a period of 3 business days
following written notice to Lessee. In the event that Lessee commits waste, a
nuisance or an illegal activity a second time then, the Lessor may elect to
throat such conduct as a non-curable Broach rather than a Default. (d)The
failure by Lessee to provide (i) reasonable written evidence of compliance with
Applicable Requirements to the extent Lessee responsible under this Lease for
compliance with such Applicable Requirements, (ii) the service contracts, (iii)
the rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate or financial statements, (v) a requested subordination, (vi)
evidence concerning any guaranty and/or Guarantor, (vii) any document requested
under Paragraph 42, (viii) material safety data sheets (MSDS), or (ix) any other
documentation or Information which Lessor may reasonably require of Lessee under
the terms of this Lease, where any such failure continues for a period of 10
days following written notice to Lessee. (e)A Default by Lessee as to the terms,
covenants, conditions or provisions of this Lease, or of The rules adopted under
Paragraph 40 hereof, other than these described In subparagraphs 13.1(a), (b),
(c) or (d), above, where such Default continues for a period of 30 days after
written notice; provided, however, that if the nature of Lessee’s Default is
such that more than 30 days are reasonably required for its cure, then it shall
not be deemed to be a Breach If Lessee commences such cure within said 30 day
period and thereafter diligently prosecutes such cure to completion. (f) The
occurrence of any of the following events: (i) The making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined In 11 U.S.C. §101 or any successor statute thereto (unless, In the
case of a petition filed against Lessee, the some is dismissed within 60 days);
(iii) The appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Leese. where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other Judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
Interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, In the event that any provision of this subparagraph (e) Is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions. (g)The discovery that
any financial statement of Lessee or of any Guarantor given to Lessor was
materially false. (h) If the performance of Lessee’s obligations under this
Lease is guaranteed: (i) The death of a Guarantor, (ii) the termination of a
Guarantor’s liability with respect to this Lease other than in accordance with
the terms of such guaranty, (iii) a Guarantor’s becoming insolvent or the
subject of a bankruptcy filing, (iv) a Guarantor’s refusal to honor the
guaranty, or (v) A Guarantor’s breach of its guaranty obligation on an
anticipatory basis, and Lessee’s failure, within 60 days following written
notice of any such event, to provide written alternative assurance or security,
which, when coupled with the then existing resources of Lessee, equals or
exceeds the combined financial resources of Lessee and the Guarantors that
existed at the time of execution of this Lease. 13.2Remedies. If Lessee falls to
perform any of its affirmative duties or obligations, within 10 days after
written notice (or in case of an emergency, without notice), Lessor may, at its
option, perform such duty or obligation on Lessee’s behalf, including but not
limited to the obtaining of reasonably required bonds, Insurance policies, or
governmental licenses, permits or approvals. Lessee shall pay to Lessor an
amount equal to 115% of the costs and expenses Incurred by Lessor in such
performance upon receipt of an invoice therefor. In the event of a Breach,
Lessor may, with or without further notice or demand, and without limiting
Lessor in the exercise of any right or remedy which Lessor may have by reason of
such Breach: (a) Terminate Lessee’s right to possession of the Premises by any
lawful means, In which case this Lease shall terminate and Lessee shall
Immediately surrender possession to Lessor. In such event Lessor shall be
entitled to recover from Lessee: (i) The unpaid Rent which had been earned at
the time of termination; (ii) the worth at The time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that The Lessee proves
could have been reasonably avoided; (iii) the worth at the time of award of the
amount by which the unpaid rent for the balance of the term after the time of
award exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee’s failure to perform its
obligations under this Lease of which in the ordinary course of things would be
likely to result therefrom, Including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, Including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees, and that
portion of any leasing commission paid by Lessor in connection with this Lease
applicable to the unexpired term of PAGES 8 OF 13 INITIALS ©2001 -AIR COMMERCIAL
REAL ESTATE ASSOCIATION FORMSTG-23-09/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_09.gif [rsls20171231ex1038ecd26009.gif]

this Lease. The worth at the time of award of the amount referred to in
provision (iii) of the Immediately preceding sentence shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of the
District within which the Premises are located at the time of award plus one
percent. Efforts by Lessor to mitigate damages caused by Lessee’s Breach of this
Lease shall not waive Lessor’s right to recover any damages to which Lessor is
otherwise entitled. If termination of this Lease is obtained through the
provisional remedy of unlawful detainer, Lessor shall have the right to recover
In such proceeding any unpaid Rent and damages as are recoverable therein, or
Lessor may reserve the right to recover all or any part thereof in a separate
suit. if a notice and grace period required under Paragraph 13.1 was not
previously given, a notice to pay rent or quit, or to perform or quit given to
Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for In this Lease and/or by said
statute. (b)Continue the Lease and Lessee’s right to possession and recover the
Rent as it becomes due, In which event Lessee may sublet or assign, subject only
to reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s Interests, shall not
constitute a termination of the Lessee’s right to possession. (c)Pursue any
other remedy now or hereafter available under the laws or Judicial decisions of
the state wherein the Premises are located. The expiration or termination of
this Lease and/or the termination of Lessee’s right to possession shall not
relieve Lessee from liability under any Indemnity provisions of this Lease as to
matters occurring or accruing during the term hereof or by reason of Lessee’s
occupancy of The Premises. 13.3Inducement Recapture. Any agreement for free or
abated rent or other charges, the cost of tenant Improvements for Lessee paid
for or performed by Lessor, or for the giving or paying by Lessor to or for
Lessee of any cash or other bonus, Inducement or consideration for Lessee’s
entering into this Lease, all of which concessions are hereinafter referred to
as “Inducement Provisions,” shall be deemed conditioned upon Lessee’s full and
faithful performance of all of the terms, covenants and conditions of this
Lease. Upon Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, Inducement or consideration
theretofore abated, given or paid by Lessor under such an Inducement Provision
shall be Immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee. The acceptance by Lessor of rent or
the cure of The Breach which Initialed the operation of this paragraph shall not
be deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so slated in writing by Lessor at the time of such acceptance.
13.4Late Charges. Lessee hereby acknowledges that late payment by Lessee of Rent
will cause Lessor to Incur costs not contemplated by this Leese, the exact
amount of which will be extremely difficult to ascertain. Such costs Include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, If any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall Immediately pay to
Lessor a one-time late charge equal to 10% of each such overdue amount or $100,
whichever is greater. The Parties hereby agree that such late charge represents
a fair and reasonable estimate of the costs Lessor will incur by reason of such
late payment. Acceptance of such late charge by Lessor shall in no event
constitute a waiver of Lessee’s Default or Breach with respect to such overdue
amount, nor prevent the exercise of any of the other lights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for 3 consecutive Installments of Base Rent, Then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor’s option,
become due and payable quarterly in advance. 13.5Interest. Any monetary payment
due Lessor hereunder, other than late charges, not received by Lessor, when due
shall bear Interest from the 31st day after It was due. The Interest
(“Interest”) charged shall be computed at the rate of 10% per annum but shall
not exceed the maximum rate allowed by law. Interest is payable in addition to
the potential late charge provided for in Paragraph 13.4. 13.6Breach by Lessor.
(a)Notice of Breach, Lessor shall not be deemed in breach of this Lease unless
Lessor falls within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall In
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee In writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor’s obligation is such
that more than 30 days are reasonably required for Its performance, then Lessor
shall not be In breach if performance Is commenced within such 30 day period and
Thereafter diligently pursued to completion. (b)Performance by Lessee on Behalf
of Lessor. In the event that neither Lessor nor Lender cures said breach within
30 days after receipt of said notice, or If having commenced said cure they do
not diligently pursue It to completion, then Lessee may elect to cure said
breach at Lessee’s expense and offset from Rent the actual and reasonable cost
to perform such cure, provided however, that such offset shall not exceed an
amount equal to the greater of one month’s Base Rent or The Security Deposit,
reserving Lessee’s right to seek reimbursement from Lessor for any such expense
In excess of such offset. Lessee shall document the cost of said cure and supply
said documentation to Lessor. 14.Condemnation. If the Premises or any portion
Thereof are taken under the power of eminent domain or sold under the threat of
the exercise of said power (collectively “Condemnation”), this Lease shall
terminate as to the part taken as of the date the condemning authority takes
title or possession, whichever first occurs, if more than 10% of the Building,
or more than 25% of that portion of the Premises not occupied by any building,
Is taken by Condemnation, Lessee may, at Lessee’s option, to be exercised In
writing with ln 10 days after Lessor shall have given Lessee written notice of
such taking (or In The absence of such notice, within 10 days after The
condemning authority shall have taken possession) terminate this Lease as of the
date the condemning authority takes such possession. If Lessee does not
terminate this Lease In accordance with The foregoing, this Lease shall remain
In full force and effect as to the portion of the Premises remaining, except
that the Base Rent shall be reduced in proportion to the reduction In utility of
The Premises caused by such Condemnation. Condemnation awards and/or payments
shall be the properly of Lessor, whether such award shall be made as
compensation for diminution In value of the leasehold, the value of the part
taken, or for severance damages; provided, however, that Lessee shall be
entitled to any compensation paid by the condemnor for Lessee’s relocation
expenses, loss of business goodwill and/or Trade Fixtures, without regard to
whether or not this Lease Is terminated pursuant to The provisions of this
Paragraph. All Alterations and Utility Installations made to the Premises by
Lessee, for purposes of Condemnation only, shall be considered the properly of
the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor, In The event that this Lease Is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation. 15.Brokerage Fees. 15.1Additional Commission. In addition to The
payments owed pursuant to Paragraph 1.9 above, Lessor agrees that: (a) If Lessee
exercises any Option, (b) If Lessee or anyone affiliated with Lessee acquires
any rights to The Premises or other premises owned by Lessor and located within
the same Project, if any, within which the Premises is located, (c) If Lessee
remains In possession of the Premises, with the consent of Lessor, after the
expiration of this Lease, or (d) if Base Rent is Increased, whether by agreement
or operation of an escalation clause herein, then, Lessor shall pay Brokers a
fee In accordance with the fee schedule of The Brokers In effect at the time the
Lease was executed. 15.2Assumption of Obligations. Any buyer or transferee of
Lessor’s interest In this Lease shall be deemed to have assumed Lessor’s
obligation hereunder. Brokers shall be third party beneficiaries of the
provisions of Paragraphs 1.9,15, 22 and 31. If Lessor fails to pay to Brokers
any amounts due as and for brokerage fees pertaining to this Lease when due,
then such amounts shall accrue Interest. In addition, if Lessor fails to pay any
amounts to Lessee’s Broker when due, Lessee’s Broker may send written notice to
Lessor and Lessee of such failure and If Lessor fails to pay such amounts within
10 days after said notice, Lessee shall pay said monies to Its Broker and offset
such amounts against Rent. In addition, Lessee’s Broker shall be deemed to be a
third party beneficiary of any commission agreement entered Into by and/or
between Lessor and Lessor’s Broker for the limited purpose of collecting any
brokerage fee owed. 15.3Representations and Indemnities of Broker Relationships,
Lessee and Lessor each represent and warrant to the other that It has had no
dealings with any person, firm, broker or finder (other than the Brokers, if
any) In connection with this Lease, and that no one other than said named
Brokers is entitled to any commission or finder’s fee in connection herewith.
Lessee and Lessor do each hereby agree to Indemnify, protect, defend and hold
the other harmless from and against liability for compensation or charges which
may be claimed by any such unnamed broker, finder or other similar party by
reason of any dealings or actions of the Indemnifying Party, Including any
costs, expenses, attorneys’ fees reasonably Incurred with respect thereto.
16.Estoppel Certificates. (a)Each Party (as “Responding Part”) shall within 10
days after written notice from The other Party (The “Requesting Party”) execute,
acknowledge and deliver to the Requesting Party a statement in writing in form
similar to the then most current “Estoppel Certificate” form published by The
AIR Commercial Real Estate Association, plus such additional information,
confirmation and/or statements as may be reasonably requested by The Requesting
Party. (b)If the Responding Party shall fall to execute or deliver The Estoppel
Certificate within such 10 day period, The Requesting Party may execute an
Estoppel Certificate staling that: (i) The Lease Is In full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party’s performance, and (iii)
If Lessor is the Requesting Party, not more than one month’s rent has been paid
In advance. Prospective purchasers and encumbrancers may rely upon The
Requesting Party’s Estoppel Certificate, and The Responding Party shall be
estopped from denying the truth of The facts contained In said Certificate. In
addition, Lessee acknowledges that any failure on its provide such an Estoppel
Certificate will expose Lessor to risks and potentially cause Lessor to Incur
costs not contemplated by this extent of which will be extremely difficult to
ascertain. Accordingly, should the Lessee fall to execute and/or deliver a
requested Estoppel PAGE 9 OF 13 INITIALS INITIALS ©2001 - AIR COMMERCIAL REAL
ESTATE ASSOCIATION FORM STG-23-09/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_10.gif [rsls20171231ex1038ecd26010.gif]

Certificate in a timely fashion the monthly Base Rent shall be automatically
Increased, without any requirement for notice to Lessee, by an amount equal to
10% of the then existing Base Rent or $100, whichever Is greater for remainder
of the Lease. The Parties agree that such increase in Base Rent represents fair
and reasonable compensation for the additional risk/costs that Lessor will Incur
by reason of Lessee’s failure to provide the Estoppel Certificate. Such Increase
in Base Rent shall In no event constitute a waiver of Lessee’s Default or Breach
with respect to the failure to provide the Estoppel Certificate nor prevent the
exercise of any of the other rights and remedies granted hereunder. (c) If
Lessor desires to finance, refinance, or sell The Premises, or any part thereof,
Lessee and all Guarantors shall within 10 days after written notice from Lessor
deliver to any potential lender or purchaser designated by Lessor such financial
statements as may be reasonably required by such lender or purchaser, including
but not limited to Lessee’s financial statements for The past 3 years. All such
financial statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.
17.Definition of Lessor. The term “Lessor” as used herein shell mean the owner
or owners at the time in question of the fee title to the Premises, or, if this
is a sublease, of The Lessee’s Interest in the prior lease. In The event of a
transfer of Lessor’s title or Interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (In cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations end/or covenants in this Lease to be performed by the Lessor shall
be binding only upon The Lessor as hereinabove defined. 18. Severability. The
Invalidity of any provision of this Lease, as determined by a court of competent
Jurisdiction, shall In no way affect The validity of any other provision hereof.
19. Days. Unless Otherwise specifically indicated to the contrary, the word
“days” as used In this Lease shall mean and refer to calendar days. 20.
Limitation on Liability. The obligations of Lessor under this Lease shall not
constitute personal obligations of Lessor or its partners, members, directors,
officers or shareholders, and Lessee shall look to the Promises, and to no other
assets of Lessor, for The satisfaction of any liability of Lessor with respect
to this Lease, and shall not seek recourse against Lessor’s partners, members,
directors, officers or shareholders, or any of Their personal assets for such
satisfaction. 21. Time of Essence Time is of the essence with respect to the
performance or all obligations to be performed or observed by the Parties under
this Lease. 22. No Prior or Other Agreements; Broker Disclaimer. This Lease
contains all agreements between The Parties with respect to any matter mentioned
herein, and no other prior or contemporaneous agreement or understanding shall
be effective. Lessor and Lessee each represents and warrants to the Brokers that
it has made, and is relying solely upon, its own Investigation as to the nature,
quality, character and financial responsibility of the other Party to this Lease
and as to the use, nature, quality and character of The Premises. Brokers have
no responsibility with respect (hereto or with respect to any default or breach
hereof by either Party. 23.Notices. 23.1 Notice Requirements. All notices
required or permitted by this Lease or applicable law shall be in writing and
may be delivered in person (by hand or by courier) or may be sent by regular,
certified or registered mail or U.S. Postal Service Express Mail, with postage
prepaid, or by facsimile transmission, or by email, and shall be deemed
sufficiently given If served in a manner specified In this Paragraph 23. The
addresses noted adjacent to a Party’s signature on this Lease shall be that
Party’s address for delivery or mailing of notices. Either Party may by written
notice to the other specify a different address for notice, except that upon
Lessee’s taking possession of The Premises, The Premises shall constitute
Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time thereafter designate in writing. 23.2 Date of Notice. Any
notice sent by registered or certified mail, return receipt requested, shall be
deemed given on the date of delivery shown on the receipt card, or if no
delivery date is shown, the postmark thereon. If sent by regular mail the notice
shall be deemed given 72 hours after the same is addressed as required herein
and mailed with postage prepaid. Notices delivered by United States Express Mail
or overnight courier that guarantees next day delivery shall be deemed given 24
hours after delivery of the same to the Postal Service or courier. Notices
delivered by hand, or transmitted by facsimile transmission or by email shall be
deemed delivered upon actual receipt. If notice Is received on a Saturday,
Sunday or legal holiday, It shall be deemed received on The next business day.
24.Waivers. (a) No waiver by Lessor of The Default or Breach of any term,
covenant or condition hereof by Lessee, shall be deemed a waiver of any other
term, covenant or condition hereof, or of any subsequent Default or Breach by
Lessee of The same or of any other term, covenant or condition hereof. Lessor’s
consent to, or approval of, any act shall not be deemed to render unnecessary
The obtaining of Lessor’s consent to, or approval of, any subsequent or similar
act by Lessee, or be construed as The basis of an estoppel to enforce The
provision or provisions of this Lease requiring such consent. (b)The acceptance
of Rent by Lessor shall not be a waiver of any Default or Breach by Lessee. Any
payment by Lessee may be accepted by Lessor on account of moneys or damages due
Lessor, notwithstanding any qualifying statements or conditions made by Lessee
In connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to In writing by Lessor at
or before the time of deposit of such payment. (C) THE PARTIES AGREE THAT THE
TERMS OF THIS LEASE SHALL GOVERN WITH REGARD TO ALL MATTERS RELATED THERETO AND
HEREBY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE TO THE EXTENT THAT
SUCH STATUTE IS INCONSISTENT WITH THIS LEASE. 25. Disclosures Regarding The
Nature of a Real Estate Agency Relationship. (a) When entering Into a discussion
with a real estate agent regarding a real estate transaction, a Lessor or Lessee
should from the outset understand what type of agency relationship or
representation It has with The agent or agents in the transaction. Lessor and
Lessee acknowledge being advised by The Brokers in this transaction, as follows:
(i) Lessor’s Agent. A Lessor’s agent under a listing agreement with the Lessor
acts as The agent for the Lessor only. A Lessor’s agent or subagent has The
following affirmative obligations: To The Lessor: A fiduciary duly of almost
care, Integrity, honesty, and loyalty In dealings with The Lessor. To the Lessee
and the Lessor: a. Diligent exercise of reasonable skills and care in
performance of The agent’s duties. b. A duty of honest and fair dealing and good
faith, c. A duty to disclose all facts known to the agent materially affecting
The value or desirability of The properly that are not known to, or within The
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential Information obtained from The other
Party which does not involve the affirmative duties set forth above. (ii)
Lessee’s Agent. An agent can agree to act as agent for The Lessee only. In these
situations, the agent Is not The Lessor’s agent, even If by agreement the agent
may receive compensation for services rendered, either In full or In part from
the Lessor. An agent acting only for a Lessee has The following affirmative
obligations. To the Lessee: A fiduciary duty of almost care, Integrity, honesty,
and loyally In dealings with The Lessee. To the Lessee and the Lessor: a.
Diligent exercise of reasonable skills and care In performance of The agent’s
duties, b. A duty of honest and fair dealing and good faith, c. A duty to
disclose nil facts known to the agent materially affecting the value or
desirability of The properly that are not known to, or within the diligent
attention and observation of, The Parties. An agent Is not obligated to reveal
to either Party any confidential Information obtained from The other Party which
does not Involve the affirmative duties set forth above. (iii) Agent
Representing Both Lessor and Lessee. A real estate agent, either acting directly
or through one or more associate licenses, can legally be The agent of both The
Lessor and The Lessee In a transaction, but only with the knowledge and consent
of both The Lessor and The Lessee. In a dual agency situation, the agent has the
following affirmative obligations to both the Lessor and the Lessee: a. A
fiduciary duty of almost care, Integrity, honesty and loyally In The dealings
with either Lessor or The Lessee, b. Other duties to The Lessor and The Lessee
as staled above in subparagraphs (I) or (II). In representing both Lessor and
Lessee, the agent may not without The express permission of The respective
Party, disclose to the other Party that The Lessor will accept rent in an amount
less than that Indicated in the listing or that the Lessee is willing to pay a
higher rent than that offered. The above duties of the agent in a real estate
transaction do not relieve a Lessor or Lessee from The responsibility to protect
Their own Interests. Lessor and Lessee should carefully road all agreements to
assure that They adequately express their understanding of the transaction. A
real estate agent Is a person qualified to advise about real estate. If legal or
lax advice is desired, consult a competent professional. (b) Brokers have no
responsibility with respect to any default or breach hereof by either Party. The
Parties agree that no lawsuit or other legal proceeding Involving any breach of
duty, error or omission relating to this Lease may be brought against Broker
more than one year after The Start Date and that the liability (Including court
costs and attorneys’ fees), of any Broker with respect to any such lawsuit
and/or legal proceeding shall not exceed the fee received by such Broker
pursuant to this Lease; provided, however, that the foregoing limitation on each
Broker’s liability shall not be applicable to any gross negligence or willful
misconduct of such Broker. (c) Lessor and Lessee agree to Identify to Brokers as
“Confidential” any communication or information given Brokers that is considered
by such Party to be confidential. 26. No Right To Holdover. Lessee has no right
to retain possession of The Premises or any part thereof beyond The expiration
or termination of this Lease. In The event that Lessee holds over, then the Base
Rent shall be Increased to 150% of the Base Rent applicable Immediately
preceding the expiration or termination. Holdover Base Rent shall be calculated
on monthly basis. Nothing contained herein shall be construed as consent by
Lessor to any holding over by Lessee. PAGE 10 OF 13 INITIALS INITIALS ©2001 •
AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM STG-23-09/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_11.gif [rsls20171231ex1038ecd26011.gif]

27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, Wherever possible, be cumulative with all other remedies at
law or in equity. 28. Covenants and Conditions; Construction of Agreement All
provisions of this Lease to be observed or performed by Lessee are both
covenants and conditions. In construing this Lease, all headings and titles are
for the convenience of the Parties only and shall not be considered a part of
this Lease. Whenever required by the context, the singular shall include the
plural and vice versa. This Lease shall not be construed as if prepared by one
of the Parties, but rather according to its fair meaning as a whole, as if both
Parties had prepared it. 29. Binding Effect; Choice of Law. This Lease shall be
binding upon the parties, their personal representatives, successors and assigns
and be governed by the laws of the State in Which the Premises are located. Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in Which the Premises are located. 30. Subordination; Attornment;
Non-Disturbance. 30.1 Subordination. This Lease and any Option granted hereby
shall be subject and subordinate to any ground lease, mortgage, deed of trust.
or other hypothecation or security device (collectively. "Security Device"), now
or hereafter placed upon the Premises, to any and all advances made on the
security thereof, and to all renewals, modifications, and extensions thereof.
Lessee agrees that the holders of any such Security Devices (in this Lease
together referred to as "Lender") shall have no liability or obligation to
perform any of the obligations of Lessor under this Lease. Any Lender may elect
to have this Lease and/or any Option granted hereby superior to the lien of its
Security Device by giving written notice thereof to Lessee, Where upon this
Lease and such Options shall be deemed prior to such Security Device,
notwithstanding the relative dates of the documentation or recordation thereof.
30.2 Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of the new owner, this Lease will automatically become a new lease
between Lessee and such new owner, and (ii) Lessor shall thereafter be relieved
of any further obligations hereunder and such new owner shall assume all of
Lessor’s obligations, except that such new owner shall not: (a) be liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) be subject to any offsets or defenses
which Lessee might have against any prior lessor, (c) be bound by prepayment of
more than one month's rent, or (d) be liable for the return of any security
deposit paid to any prior lessor which was not paid or credited to such new
owner. 30.3. Non-Disturbance. With respect to Security Devices entered into by
Lessor after the execution of this Lease. Lessee’s subordination of this Lease
shall be subject to receiving a commercially reasonable non-disturbance
agreement (a “Non-Disturbance Agreement”) from the Lender which Non-Disturbance
Agreement provides that Lessee’s possession of the Premises, and this Lease,
Including any options to extend the term hereof, will not be disturbed so long
as Lessee is not In Breach hereof and attorns to the record owner of the
Premises. Further, within 60 days after the execution of this Lease, Lessor
shall, if request by Lessee, use its commercially reasonable efforts to obtain a
Non-Disturbance Agreement from the holder of any pre-existing Security Device
which is secured by the Premises. In the event that Lessor is unable to provide
the Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee’s
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement. 30.4 Self-Executing. The agreements
contained in this Paragraph 30 shall be effective without the execution of any
further documents; provided, however, that, upon written request from Lessor or
a Lender in connection with a sale, financing or refinancing of the Premises,
Lessee and Lessor shall execute such further writings as may be reasonably
required to separately document any subordination, attomment and/or
Non-Disturbance Agreement provided for herein. 31. Attorneys' Fees. If any Party
or Broker brings an action or proceeding involving the Premises Whether founded
in tort, contract or equity, or to declare rights hereunder, the Prevailing
Party (as hereafter defined) in any such proceeding, action, or appeal thereon,
shall be entitled to reasonable attorney’s fees. Such fees may be awarded in the
same suit or recovered in a separate suit, Whether or not such action or
proceeding is pursued to decision or judgment. The term, "Prevailing Party"
Shall include, without limitation, a Party or Broker who substantially obtains
or defeats the relief sought, as the case may be, whether by compromise,
settlement, judgment, or the abandonment by the other Party or Broker of its
claim or defense. The attorney’s fees award shall not be computed in accordance
with any court fee schedule. but shall be such as to fully reimburse all
attorneys' fees reasonably Incurred. In addition, Lessor shall be entitled to
attorneys' fees, costs and expenses Incurred in the preparation and service of
notices of Default and consultations in connection therewith. whether or not a
legal action is subsequently commenced in connection with such Default or
resulting Breach ($200 is a reasonable minimum per occurrence for such services
and consultation). 32. Lessor's Access; Showing Premises; Repairs. Lessor and
Lessor’s agents shall have the right to enter the Premises at any time, In the
case of an emergency, and otherwise at reasonable times after reasonable prior
notice for the purpose of showing the same to prospective purchasers, lenders,
or tenants, and making such alterations, repairs, improvements or additions to
the Premises as Lessor may deem necessary or desirable and the erecting, using
and maintaining of utilities, services, pipes and conduits through the Premises
and/or other premises as long as there is no material adverse effect to Lessee's
use of the Premises All such activities shall be without abatement of rent or
liability to Lessee. 33. Auctions. Lessee shall not conduct, nor permit to be
conducted, any auction upon the Premises without Lessor's prior written consent.
Lessor shall not Ile obligated to exercise any standard of reasonableness in
determining whether to permit an auction. 34. Signs. Lessor may place on the
Premises ordinary "For Sale” signs at any time and ordinary "For Lease" signs
during the last 6 months of the term hereof. Except for ordinary "for sublease”
signs, Lessee shall not place any sign upon the Premises without Lessor's prior
written consent. All signs must comply with all Applicable Requirements. 35.
Termination; Merger. Unless specifically stated otherwise in writing by Lessor,
the voluntary or other surrender of this Lease by Lessee, the mutual termination
or cancellation hereof, or a termination hereof by Lessor for Breach by Lessee,
shall automatically terminate any sublease or lesser estate in the premises;
provided, however, that Lessor may elect to continue any one or all existing
subtenancies. Lessor’s failure within 10 days following any such event to elect
to the contrary by written notice to the holder of any such lesser interest,
shall constitute Lessor’s election to have such event constitute the termination
of such interest. 36. Consents. Except as otherwise provided herein, wherever in
this Lease the consent of a Party is required to an act by or for the other
Party, such consent shall not the unreasonably withheld or delayed. Lessor's
actual reasonable costs and expenses (including but not limited to architects',
attorneys', engineers' and other consultants' fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor provided that Lessee shall
not be obligated to pay more than $1,000 for legal fees in this connection.
Lessor's consent to any act, assignment or subletting shall not constitute an
acknowledgment that no Default or Breach by Lessee of this Lease exists, nor
shall such consent be deemed a waiver of any then existing Default or Breach,
except as may be otherwise specifically stated in writing by Lessor at the time
of such consent. The failure to specify herein any particular condition to
Lessor's consent shall not preclude the imposition by Lessor at the time of
consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.   37. Guarantor. 37.1 Execution.
The Guarantors, if any, shall each execute a guaranty in the form most recently
published by the AIR Commercial Real Estate Association. 37.2 Default. It shall
constitute a Default of the Lessee If any Guarantor fails or refuses, upon
request to provide: (a) evidence of the execution of the guaranty, including the
authority of the party signing on Guarantor’s behalf to obligate Guarantor, and
in the case of a corporate Guarantor, a certified copy of a resolution of its
board of directors authorizing the making of such guaranty, (b) current
financial statements, (c) an Estoppel Certificate, or (d) written confirmation
that the guaranty is still in effect. 38. Quiet Possession. Subject to payment
by Lessee of the Rent and performance of all of the covenants, conditions and
provisions on Lessee's part to be observed and performed under this Lease,
Lessee shall have quite possession and quiet enjoyment of the Premises during
the term hereof. 39. Options. If Lessee is granted any Option, as defined below,
then the following provisions shall apply: 39.1 Definition. "Option" shall mean:
(a) the right to extend or reduce the term of or renew this Lease or to extend
or reduce the term of or renew any lease that Lessee has on other property of
Lessor; (b) the right of first refusal or first offer to lease either the
Premises or other property of Lessor; (c) the right to purchase, the right of
first offer to purchase or the right of first refusal to purchase the Promises
or other property of Lessor. 39.2 Options Personal To Original Lessee. Any
Option granted to Lessee in this Lease is personal to the original Lessee, and
cannot be assigned or exercised by anyone other than said original Lessee and
only while the original Lessee is in full possession of the Promises and, if
requested by Lessor, with Lessee certifying that Lessee has no intention of
thereafter assigning or subletting. 39.3 Multiple Options. In the event that
Lessee has any multiple Options to extend or renew this Lease, a later Option
cannot be exercised unless the prior Options have been validly exercised. 39.4
Effect of Default on Options. PAGE 11 OF 13 INITIALS 2001-AIR COMMERCIAL REAL
ESTATE ASSOCIATION INITIALS FORM STG-23-09/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_12.gif [rsls20171231ex1038ecd26012.gif]

(a) Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), (iii) during the time Lessee
is in Breach or this Lease, or (iv) in the event that Lessee has been given 3 or
more notices of separate Default. whether or not the Defaults are cured, during
the 12 month period Immediately preceding the exercise of the Option. (b) The
period of time within which an Option may be exercised shall not be extended or
enlarged by reason or Lessee's inability to exercise an Option because of the
provisions of Paragraph 39.4(a). (c) An Option shall terminate and be of no
further force or effect, notwithstanding Lessee's due and timely exercise of the
Option, if, after such exercise and prior to the commencement or the extended
term or completion of the purchase, (i) Lessee fails to pay Rent for a period of
30 days after such Rent becomes due (without any necessity of Lessor to give
notice thereof), or (ii) if Lessee commits a Breach of this Lease. 40. Multiple
Buildings. If the Premises are a part of a group of buildings controlled by
Lessor, Lessee agrees that it will abide by and conform to all reasonable rules
and regulations which Lessor may make from time to time for the management,
safety, and care of said properties, including the care and cleanliness of the
grounds and including the parking, loading and unloading of vehicles, and to
care its employees, suppliers, shippers, customers, contractors and invitees to
so abide and conform. Lessee also agrees to pay its fair share of common
expenses incurred in connection with such rules and regulations. 41. Security
Measures. Lessee hereby acknowledges that the Rent payable to Lessor hereunder
does not include the cost of guard service or other security measures, and that
Lessor shall have no obligation whatsoever to provide same. Lessee assumes all
responsibility for the protection of the Premises, Lessee, its agents and
invitees and their property from the acts of third parties. 42. Reservations.
Lessor reserves to itself the right, from time to time, to grant, without the
consent or joinder of Lessee, such easements, rights and dedications that Lessor
deems necessary, and to cause the recordation of parcel maps and restrictions,
so long as such easements, rights, dedications, maps and restrictions do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor to effectuate any such
easement rights, dedication, map or restrictions. 43. Performance Under Protest.
If at any time a dispute shall arise as to any amount or sum of money to be paid
by one Party to the other under the provisions hereof, the Party against whom
the obligation to pay the money is asserted shall have the right to make payment
“under protest” and such payment shall not be regarded as a voluntary payment
and there shall survive the right on the part of said Party to institute suit
for recovery of such sum. If it shall be adjudged that there was no legal
obligation on the part of said Party to pay such sum or any part thereof, said
Party shall be entitled to recover such sum or so much thereof as it was not
legally required to pay. A Party who does not initiate suit for the recovery of
sums paid “under protest” within 6 months shall be deemed to have waived its
right to protest such payment. 44. Authority; Multiple Parties; Execution. (a)
If either Party hereto is a corporation, trust, limited, liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf, Each Party shall, within 30 days
after request, deliver to the other Party satisfactory evidence of such
authority. (b) If this Lease is executed by more than one person or entity as
“Lessee”, each such person or entity shall be jointly and severally liable
hereunder. It is agreed that any one of the named Lessees shall be empowered to
execute any amendment to this Lease, or other document ancillary thereto and
bind all of the named Lessees, and Lessor may rely on the same as if all of the
named Lessees had executed such document. (c) This Lease may be executed by the
Parties in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument. 45. Conflict. Any
conflict between the printed provisions of this Lease and typewritten or
handwritten provisions shall be controlled by the typewritten or handwritten
provisions. 46. Offer. Preparation of this Lease by either Party or their agent
and submission of same to the other Party shall not be deemed an offer to lease
to the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto. 47. Amendments. This Lease may be modified only
in writing, signed by the Parties in interest at the time of the modification.
As long as they do not materially change Lessee’s obligations hereunder, Lease
agrees to make such reasonable non-monetary modifications to this Lessee as may
be reasonably required by a Lender in connection with the obtaining of normal
financing or refinancing of the Premises. 48. Waiver of Jury Trail. THE PARTIES
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO TRAIL BY JURY IN ANY ACTION OR
PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT OF THIS AGREEMENT. 49.
Arbitration of Disputes. An Addendum requiring the Arbitration of disputes
between the Parties and/or Brokers arising out of this Lease  is  is not
attached to this Lease. 50. Accessibility; Americans with Disabilities Act. (a)
The Premises:  have not undergone an inspection by a Certified Access
Specialist (CASp).  have undergone an inspection by a Certified Access
Specialist (CASp) and it was determined that the Premises met all applicable
construction-related accessibility standards pursuant to California Civil Code
§55.51 et seq.  have undergone an inspection by a Certified Access Specialist
(CASp) and it was determined that the Premises did not meet all applicable
contruction-related accessibility standard pursuant to California Civil code
§55.51 et seq. (b) Since compliance with the Americans with Disabilities Act
(ADA) is dependent upon Lessee’s specific use of the Premises, Lessor makes no
warranty or representation as to whether or not the Premises comply with ADA or
any similar legislation. In the event that Lessee’s use of the Premises requires
modifications or additions to the Premises in order to be in ADA compliance,
Lessee agrees to make any such necessary modifications and/or additions at
Lessee’s expense. LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE
AND EACH TERM AND PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE
SHOW THEIR INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE
THAT, AT THE TIME THIS LEASE IS EXECUTED, THE; TERMS OF THIS LEASE ARE
COMMERCIALLY REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND
LESSEE WITH RESPECT TO THE PREMISES. ATTENTION: NO REPRESENTATION OR
RECOMMENDATION IS MADE BY THE AIR COMMERCIAL REAL ESTATE ASSOCIATION OR BY ANY
BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS
LEASE OR THE TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO: 1. SEEK
ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE. 2. RETAIN
APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE PREMISES.
SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE
OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE STRUCTURAL INTEGRITY,
THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE SUITABILITY OF THE
PREMISES FOR LESSEE'S INTENDED USE. WARNING: IF THE PREMISES IS LOCATED IN A
STATE OTHER THAN CALIFORNIA, CERTAIN PROVISIONS OF THE LEASE MAY NEEO TO BE
REVISED TO COMPLY WITH THE LAWS OF THE STATE IN WHICH THE PREMISES IS LOCATED.
The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures. Executed at: San Clemente,
CA  Executed at: San Clemente, CA On: 1-26-17 On: JAN 27,2017 By LESSOR: By
LESSEE: San Clemente Holdings, LLC ReShape Medical Inc.   By: Jonathan Parry By:
Mike Mangano Name Printed: Jonathan Parry Name Printed: Mike Mangano Title:
Member Title: CEO & President  By: By: INITIALS INITIALS FORM STG-23-09/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_13.gif [rsls20171231ex1038ecd26013.gif]

Name Printed: Name Printed: Title: Title: Address: P.O Box 74268, San Clemente,
CA Address: 1001 Calle Amanecer, San Clemente, CA 92673 92673 Telephone:
(888)557-7910 Telephone: (949)429-6680 Facsimile: (888)557-7911 Facsimile:
(949)429-6684 Email: jon.parry@bemus.com Email: mmangano@reshapemedical.com
Email: Email: Federal ID No. 35-2251634 Federal ID No. 20-3387999 BROKER:
BROKER: Johnston Pacific Commercial Real Estate, Inc CBRE Commercial Real Estate
Services, Att: Rob Johnston Att: Brian Cole - Jeff Carr Title: President Title:
Agents Address: 1305 Calle Avanzado, San Clemente, Address: 3501 Jamboree Road,
Suite 100, CA, 92673 Newport Beach, CA 92660 Telephone: (949)366-2020 Telephone:
(949)725-8500 Facsimile: (949)366-2088 Facsimile: (949)725-8545 Email:
rob@johnston-pacific.com Email: brian.cole@cbre.com Federal ID No. Federal ID
No. Broker/Agent BRE License #: 01121630 Broker/Agent BRE License #: 01770986 -
01009600 NOTICE: These forms are often modified to meet changing requirements of
law and Industry needs. Always write or call to make sure you are utilizing the
most current form: AIR Commercial Real Estate Association, 500 N Brand Blvd,
Suite 900, Glendale, CA 91203. Telephone No. (213) 687-8777. Fax No.: (213)
687-8616. (c) Copyright 2001 - By AIR Commercial Real Estate Association. All
rights reserved. No part of these works may be reproduced In any form without
permission in writing. PAGE 13 OF 13 INITIALS 2001-AIR COMMERCIAL REAL ESTATE
ASSOCIATION INITIALS FORM STG-23-09/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_14.gif [rsls20171231ex1038ecd26014.gif]

ADDENDUM ADDENDUM TO THAT CERTAIN STANDARD SINGLE-TENANT LEASE-GROSS, DATED FOR
REFERENCE PURPOSES ONLY, JANUARY 20, 2017, MADE BY AND BETWEEN SAN CLEMENTE
HOLDINGS, LLC., AS LESSOR, AND RESHAPE MEDICAL INC. AS LESSEE, FOR THE PROPERTY
LOCATED AT 1001 CALLE AMANECER, SAN CLEMENTE, CALIFORNIA 1. LEASE PREPARATION:
This Lease, Addendum, and Exhibits have been prepared by Johnston Pacific
Commercial Real Estate, Inc., at the request of Lessor and Lessee. The Lessor
and Lessee agree to indemnify, defend, and hold harmless Johnston Pacific
Commercial Real Estate, Inc., its respective agents and employees, from and
against any claims, expenses, losses and liability, including without
limitation, attorney fees and costs that may be occasioned as a result of
completing this Standard Industrial/Commercial Lease Form, Addendum, and
Exhibits. Lessor and Lessee acknowledge being advised by Johnston Pacific
Commercial Real Estate, Inc., to have this Lease, Addendum and Exhibits reviewed
by their respective attorneys. 2. BASE MONTHLY RENT: April 1, 2017 through March
31, 2018: $24,614.30 per month ($1.70 Gross per sq. ft. per month) April 1, 2018
through March 31, 2019: $25,250.75 per month ($1.75 Gross per sq. ft. per month)
April 1, 2019 through March 31, 2020: $26,062.20 per month ($1.80 Gross per sq.
ft. per month) April 1, 2020 through March 31, 2021: $26,786.151 per month
($1.85 Gross per sq. ft. per month) April 1, 2021 through June 30, 2022:
$27,510. 10 per month ($1.90 Gross per sq. ft. per month) 3. BUILDING
PREPARATION: Lessor shall provide Lessee a Tenant Improvement allowance of
$75,000.00 to be utilized for building improvements to be constructed petan
mutually agreed upon plan. Lessor shall reimburse Lessee upon completion of
their work as evidenced by paid invoices. Said improvements shall consist of
additional private offices and other interior modifications. Lessor shall use
its best efforts to negotiate with the existing tenant to have the tenant's
furniture remain. Should Lessor be unsuccessful, Lessee has the Lessor's
permission to negotiate directly with tenant. 4. LESSEE'S EXISTING LEASE
TERMINATION: This lease for 1001 Calle Amanecer shall be null and void if Lessee
has not received said mutually executed lease termination by February 1, 2017.
5. RENTAL ABATEMENT: Lessee shall be granted rental abatement of monthly base
rent during the months of May 2017, June 2017, and July 2017 of the lease term.
6. PARKING: Lessee shall receive the reserved use of forty-nine (49) parking
stalls for the lease term. All parking stalls shall be free for the lease term.
Please see parking Exhibit C. 7. BUILDING IDENTIFICATION: Lessee shall have the
right to install a sign on the exterior of the building pursuant to the building
association sign criteria and the City of San Clemente's sign code at Lessee's
sole cost and expense. Lessee shall remove said sign prior to vacating the
premises and a grees to return the area around and underneath the sign to its
original condition. 8. INCONSISTENCIES: Capitalized terms in this Addendum shall
have the same meaning as those terms in the Leese. If there are any
inconsistencies between the provisions of the Lease and this Addendum, the
provisions of this Addendum shall control. Lessor's Initials: Lessee's Initials:
F:\JP Office\WORD\Addendum\1001 Calle Amanecer- SC Holding LLC ReShape Medical.
12-5-16.doc

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_15.gif [rsls20171231ex1038ecd26015.gif]

All other terms and conditions of the Lease shall remain the same. The parties
hereto have executed this Lense at the place and on the dates specified above
their respective signatures. Executed at: Executed at: On: On: By LESSOR: San
Clemente Holdings, LLC By LESSEE: Reshape Medical Inc. By: By: Name Printed:
Jonathan Parry Name Printed: Mike Manga Title: Member Title: CEO & President By:
By: Name Printed: Jonathan Parry Name Printed: Mike Manga Title: Member Title:
CEO & President Address: P.O. Box 74268, San Clemente. CA 92673 Address: 1001
Calle Amanecer San Clemente CA 92673 Telephone: (888) 557-7910 Telephone: (949)
429-6680 Facsimile: (888) 557-7911 Facsimile: (949) 429-6684 Email:
ion.parry@bemus.com Email: mmangano@reshapemedical.com F;\JP
Office\WORD\Addendum\l001 Calle Amanecer- SC Holding LLC • ReShape Medical
12-5-16.doc

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_16.gif [rsls20171231ex1038ecd26016.gif]

Exhibit A 1001 Calle Amanecer, San Clemente Existing Layout Warehouse Warehouse
Lessor’s Initials: Lessor’s Initials: JPOFFICE/WORD/Exhibits/1001 Calle
Amanecer· Exhibit A·12-5-16

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_17.gif [rsls20171231ex1038ecd26017.gif]

OPTION(S) TO EXTEND STANDARD LEASE ADDENDUM Dated January 20, 2017 By and
Between (Lessor) San Clemente Holdings, LLC. By and Between (Lessee) ReShape
Medical, Inc. Address of Premises: 1001 Calle Amanecer, San Clemente, CA 92673
Paragraph 51 A. OPTION(S) TO EXTEND: Lessor hereby grants to Lessee the option
change to extend the term of this Lease for 1 additional 36 month period(s)
commencing when the prior term expires upon each and all of the following terms
and conditions: (i) In order to exercise an option to extend, Lessee must give
written notice of such election to Lessor and Lessor must receive the same at
least 3 but not more than 6 months prior to the date that the option period
would commence, time being of the essonco. If proper notification of the
exercise of an option is not given and/or received, such option shall
automatically expire. Options (If there are more than one) may only be exercised
consecutively. (ii) The provisions of paragraph 39, Including those relating to
Lessee’s Default set forth in paragraph 39.4 of this Lease, are conditions of
this Option. (iii) Except for the provisions of this Lease granting an option or
options to extend the term, all of the terms and conditions of this Lease except
where specifically modified by this option shall apply. (iv) This Option is
personal to the original Lessee, and cannot be assigned or exercised by anyone
other than said original Lessee and only while the original Lessee is in full
possession of the premises and without the intention of thereafter assigning or
subletting. (v) The monthly rent for each month of the option period shall be
calculated as follows, using the method(s) indicated below: (Check Method(s) to
be Used and Fill in Appropriately)  1. Cost of Living Adjustment(s) (COLA) a.
On (Fill in COLA Dates): the Base Rent shall be adjusted by the change, if any,
from the Base Month specified below, in the Consumer Price Index of the Bureau
of Labor Statistics of the U.S. Department of Labor for (select one):  CPI W
(Urban Wage Earners and Clerical Workers) or  CPI U (All Urban Consumers), for
(Fill in Urban Area): All Items (1982-1984=100), herein referred to 88” CPI”. b.
The monthly Base Rent payable In accordance with paragraph A.I.a. of this
Addendum shall be calculated as follows: the Base Rent set forth in paragraph
1.5 of the attached Lease, shall be multiplied by fraction the numerator of
which shell be the CPI of the calendar month 2 months prior to the month(s)
specified In paragraph A.I.a. above during which the adjustment is to take
effect, and the denominator of which shall be the CPI of the calendar month
which is 2 months prior to (select one):  the first month of the term of this
Lease as set forth in paragraph 1.3 (“Baso Month”) or  (Fill In Other “Base
Month”): The sum so calculated shall constitute the new monthly Base Rent
hereunder, but in no event, shall any such new monthly Base Rent be less than
the Base Rent payable for the month immediately preceding the rent adjustment.
c. In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the Index most nearly the same as the CPI shall be used to
make such calculailon. In the event that the Parties cannot agree on such
alternative Index, then the matter shall be submitted for decision to the
American Arbitration Association In accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by the Parties. 
ii. Market Rental Value Adjustment(s) (MRV) a. On (Fill in MRV adjustment
Date(s)) July 1, 2022 the Base Rent shall be adjusted to the “Markel Rental
Value” of the property as follows: 1) Four months prior to each Markel Rental
Value Adjustment Date described above, the Parties shall attempt to agree upon
what the new MRV will be on the adjustment date. If agreement cannot be reached,
within thirty days, then: (a) Lessor and Lessee shall immediately appoint a
mutually acceptable appraiser or broker to establish the new MRV within the next
30 days. Any associated costs will be split equally between the Parties or, (b)
Both Lessor and Lessee shall each Immediately make a reasonable determination of
the MRV and submit such determination, In Initials page 1 of 2 ©2000 – air
commercial real estate association OE-4-04/14E FORM air commercial real estate
association INITIALS INITIALS

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_18.gif [rsls20171231ex1038ecd26018.gif]

writing, to arbitration in accordance with the following provisions: (i) Within
15 days thereafter, Lessor and Lessee shall each select an appraiser or Broker
("Consultant" – check one) of their choice to act as an arbitrator. The two
arbitrators so appointed shall Immediately select a third mutually acceptable
Consultant to act as a third arbitrators. (ii) the 3 arbitrators shall within 30
days of the appointment of the third arbitrators reach a decision as to what the
actual MRV for the premises Is, and whether Lessor’s or Lessee’s submitted MRV
is the closest thereto. The decision of a majorly of the arbitrators shall be
binding on the parties. The submitted MRV which is determined to be the closest
to the actual MRV shall thereafter be used by the parties. (iii) If either of
the parties fails to appoint an arbitrators within the specified 15 days, the
arbitrators timely appointed by one of them shall reach a decision on his or her
own, and said decision shall be binding on the parties. (iv) the entire cost of
such arbitrators shall be paid by the party whose submitted MRV is not selected,
i.e. the one that is NOT the closest to the actual MRV. 2) when determining MRV,
the Lessor, Lessee and consultants shall consider the terms of comparable market
transactions which shall include, but not limited to, rent, rental adjustments,
abated rent, lease term and financial condition of tenants. 3) notwithstanding
the foregoing, the new Base Rent shall not be less than the rent payable for the
month immediately proceeding the rent adjustment, b. upon the establishment of
each now market Rental Value: 1) the new MRV will become the new “base rent” for
the purpose of calculating any further Adjustments, and 2) the first month of
each Market Rental Value term shall become the new “Base Month” for the purpose
of calculating any further Adjustment. III. Fixed Rental Adjustment (s) (FRA)
The Base Rent Shall be Increased to the Following amounts on the dates set forth
below: On (Fill in FRA Adjustment Date(s)): The New Base Rent shall be: IV.
Initial term Adjustments. The formula used to calculate adjustments to the Base
Rate during the original Term of the Lease shall continue to be used during the
extended term. B. NOTICE: Unless specified otherwise herein, notice of any
rental adjustments, Other than Fixed Rental Adjustments, shall be made as
specified in paragraph 23 of the Lease. C. BROKER’S FEE: The Brokers shall be
paid a Brokerage Fee for each adjustment specified above in accordance with
paragraph 15 of the lease or if applicable, paragraph 9 of the sublease. NOTICE:
These forms are often modified to meet changing requirements of law and industry
needs. Always write or call to make sure you are utilizing the most current
form: AIR Commercial real Estate Association, 500 N Brand Blvd, Suite 900,
Clendate, CA 91203. Telephone No. (213) 687-8777. For No: (213) 687-8616. PAGE 2
of 2 ©2000 – AIR COMMERCIAL REAL ESTATE ASSOCIATION INITIALS INITIALS FORM
OE-4-04/14E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_19.gif [rsls20171231ex1038ecd26019.gif]

EXHIBIT B DISCLOSURE FOR LEASE For AIR Lease Form Prepared by Johnston Pacific
Commercial Real Estate, Inc. PREMISES: 1001 Catle Amanceer, San Clemente,
California, 92673 (the “Premises”) 1. LEGAL EFFECT. Upon acceptance of a binding
Lease (“Lease”), Lessor and Lessee both intent to have a binding legal agreement
for the leasing of the Premises on the terms and conditions set forth therein.
Lessor and Lessee acknowledge that Broker (as defined in the Lease) is not
qualified to practice law or authorized to give legal advice or counsel as to
any legal matters affecting the Lease. Broker hereby advises. Lessor and Lessee
to consult with their respective attorneys In connection with any questions each
may have as to legal ramifications of the Lease prior to the execution thereof
2. FORM or LEASE, the lease is a standard form document. Broker has, at the
direction of lessor and/or Lessee, merely "filled in the blanks" based on prior
discussions and/or correspondence of the parties. Lessor and Lessee each
acknowledge that the Lease is delivered subject to the express condition that
broker has merely followed the Instruction, of the parties In preparing this
document and does not assume any responsibility for Its accuracy, completeness
or form. Lessor and Lessee acknowledge and undersigned that in providing the
Lease, broker has acted to expedite this transaction on behalf of Lessor and/or
Lessee and has functioned within the scope of professional ethics by doing so.
3. CONCURRENT offers, Lessor and Lessee acknowledge and consent that broker may
represent concurrent and/or· competing offers with regard to the purchase or
lease of the Premises from one or more prospective buyers or Lessees without
further notice. 4. NO INDEPENDENT INVESTIGATION. Lessor or and Lessee
acknowledge and understand that any financial statements, information, reports
or written materials of any nature whatsoever, as provided by the parties to
broker and thereafter submitted by broker to either Lessor and/or Lessee, are so
provided without any independent investigation by broker, and as such, broker
assumes no responsibility or liability for the accuracy or validly of the same
Any verification of such submitted documents Is solely and completely the
responsibility of the party to whom such documents have been submitted. 5. NO
WARRANTY. lessor and Lessee acknowledge and agree that no warranties,
recommendations or representations are or will be made by Broker as to the
accuracy, legal sufficiency, legal effect or tax consequences of any of the
documents submitted by broker to lessor and/or Lessee or of the legal
sufficiency, legal effect or tax consequences of the transactions contemplated
thereby. Furthermore, Lessor and lessee acknowledge and agree that broker has
not made and will not make any representations or warranties concerning the
ability of Lessee to use the Premises for its intended use nor any other matter
regarding the Premises, and the parties are relying solely on their own
Investigation in executing the Lease. 6. NOTICE REGARDING HAZARDOUS WASTES OR
SUBSTANCES AND UNDERGROUND STORAGE TANKS. Although Broker will disclose any
actual knowledge It possesses with respect to the existence of any hazardous
wastes, substances or underground storage tanks at the Premises, Broker has not
made (and will not make) any independent investigations or obtained reports with
respect thereto, except as may be described in a separate written document
signed by Broker. All parties hereto acknowledge understand that, except as set
forth in the preceding sentence, Broker makes no representations or warranties
regarding the existence or nonexistence of hazardous wastes, substances or
underground storage tanks at the Premises, Lessor and Lessee acknowledge that
Broker has recommended that they should each contact one or more professionals,
such as a civil engineer, geologist, industrial hygienist or other environmental
consultants, for advice concerning the existence of hazardous wastes, substances
or underground storage tanks. 7. DISCLOSURE RESPECTING AMERICANS WITH
DISABILITIES ACT: The Americans with Disabilities Act, as well as certain state
and local laws, is intended to make many business establishments equally
accessible to persons with a variety of disabilities; modifications to real
property may be required by such laws. Broker is not qualified to advise you as
to what, if any, changes may be required now or in the future. The undersigned
acknowledge that Broker has recommended that they consult attorneys and
qualified professionals for information regarding whether the Premises Is in
compliance with applicable law and/or whether modifications and changes are
required. 8. CORPORATE SIGNATURES. Although there is a presumption under
California law that the signature of a corporate president is inadequate to bind
the corporation, a California Court of Appeals In a 1998 case allowed a party to
rebut the normal presumption. Therefore, if either of the parties to the Lease
is a corporation, It Is advisable: (I) that the Lease be signed by two officers
of the corporation. e.g. the president or vice president and the secretary or
chief financial officer (note: one individual signing in both the capacity of
president and secretary may not be sufficient and/or (ii) that the corporation
provides a duly executed resolution authorizing the transaction. 9. USE AND
OCCUPANCY DISCLOSURE, Broker recommends that Lessee hire qualified
contractor(s), consultant(s) or other professional(s) to confirm and verify that
the physical characteristics of the Property (including, but not limited to,
building, office and land sizes, fire sprinkler capacity, electrical power and
all utilities, ceiling clear height, loading door sizes and quantity, railroad
service, parking spaces, heating/cooling systems, type of construction,
restroom(s) number and size, year built, improvements arc to Lessee's
satisfaction and that they are adequate to accommodate Lessee's Intended use.
Broker also recommends that Lessee hire qualified professionals to confirm with
applicable governmental agencies that the use and zoning of the Property are
acceptable for Lessee's intended use and that Lessee will be able to obtain all
permits, licenses and other approvals necessary for the intended use. 10.
SEISMIC REINFORCEMENT DISCLOSURE, Some cities and counties have established or
may be establishing minimum standards for structural seismic resistance for
certain buildings constructed prior to 1933, 1976, and, possibly other dates.
Some structures will be required to comply with various standards set forth by
the appropriate governmental agencies. Broker Is not qualified advise you as to
what, if any changes may be required now or ln the future. The undersigned
acknowledge that Broker has recommended that they consult a qualified architect,
attorney or other consultant for information regarding this matter. 11. MOLD
DISCLOSURE, Toxic or other molds may be present within a property on
concentrations that may pose a threat to the health of humans. Toxic or other
dangerous molds may or may not be visible to potential user of the property. In
order to ascertain the nature and extent of toxic or other molds present in the
property, It Is necessary to conduct testing using a qualified environmental
expert specializing in mold Inspection and analysis. Broker advises Lessee to
retain the services of an environmental testing expert for this purpose. 12.
DISCLOSURE REGARDING CITY ORDINANCES. Some cities have enabled ordinances which
provide, among other matters, for car and truck parking restrictions and
regulations, truck loading and requirements, and maximum building sizes that can
be utilized for n particular use. Additionally, some cities have imposed special
taxes, such as the City of Vernon, for warehouse or partial warehouse uses. All
of these restrictions and/or regulations vary from city to city, and they are
constantly changing. Broker Is not qualified to advise you whether the Premises
(and/or any related property) might, In the future, violate these or any other
ordinances, nor is broker qualified to advise you as to the impact thereof.
Broker recommends that each party carefully review all applicable codes,
regulations, and ordinances affecting the Premises and consult with their
attorneys, consultants, engineers, and contractors to determine whether the
Premises (and/or any related property) and the proposed use is and In the future
will be In compliance with same. The undersigned acknowledge that they received
and read the above disclosure. Dated: 1.26.17 LESSOR: San Clemente Holdings,
LLC. BY: NAME PRINTED; Johnathan Parry Dated: Jan 27, 2017 LESSEE: ReShape
Medical Inc. NAME PRINTED: Mike Mangano

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_20.gif [rsls20171231ex1038ecd26020.gif]

DISCLOSURE REGARDING REAL ESTATE AGENCY RELATIONSHIP (As required by the Civil
Code) When you enter into a discussion with a real estate agent regarding a real
estate transaction, you should from the outset understand what type of agency
relationship or representation you wish to have with the agent in the
transaction. SELLER'S AGENT ("Seller" Includes both a vendor and a lessor) A
Seller’s agent under a listing agreement with the Seller acts as the agent for
the Seller only. A Seller’s agent or a subagent of that agent has the following
affirmative obligations: To the Seller: A fiduciary duty of utmost care,
integrity, honesty and loyalty in dealings with the Seller. To the Buyer and the
Seller: (a) Diligent exercise of reasonable skill and care in performance of the
agent’s duties. (b) A duty of honest and fair dealing and good faith. (c) A duty
lo disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the parties. An agent is not obligate to reveal to
either party any confidential information obtained from the other party that
does not involve the affirmative duties set forth above. BUYER'S AGENT ("Buyer"
includes both a purchaser and a lessee). A selling agent can, with a Buyer’s
consent, agree to act as agent for the Buyer only. In these situations, the
agent is not the Seller’s agent, even if by agreement the agent may receive
compensation for services rendered, either in full or in part from the Seller.
An agent acting only for a Buyer has the following affirmative obligations: To
the Buyer: A fiduciary duty of utmost care, integrity, honesty and loyalty in
dealings with the Buyer. To the Buyer and the Seller: (a) Diligent exercise of
reasonable skill and care in performance of the agent's duties. (b) A duty of
honest and fair dealing and good faith. (c) A duty to disclose all facts known
to the agent materially affecting the value or desirability of the property that
are not known to, or within the diligent attention and observation of, the
parties. An agent is not obligated to reveal to either party any confidential
information obtained from the other party that does not involve the affirmative
duties set forth above. AGENT REPRESENTING BOTH SELLER AND BUYER A real estate
agent, either acting directly or through one or more associate licensees, can
legally be the agent of both the Seller and the Buyer in a transaction, but only
with the knowledge and consent of both the Seller and the Buyer. In a dual
agency situation, the agent has the following affirmative obligations to both
the Seller and the Buyer: (a) A fiduciary duly of utmost care, Integrity,
honesty and loyalty in the dealings with either the Seller or the Buyer. (b)
Other duties to the Seller and the Buyer as stated above in their respective
sections. In representing both Seller and Buyer, the agent may not, without the
express permission of the respective party, disclose to the other party that the
Seller will accept a price less than the listing price or that the Buyer will
pay a price greater than the price offered. The above duties of the agent in a
real estate transaction do not relieve a Seller or Buyer from the responsibility
to protect his or her own interests. You should carefully, read all agreements
to assure that they adequately express your understanding of the transaction. A
real estate agent is a person qualified to advise about real estate. If legal or
tax advice is desired, consult a competent professional. Throughout your real
property transaction, you may receive more than one disclosure form, depending
upon the number of agents assisting in the transaction. The law requires each
agent, with whom you have more than a causal relationship to present you with
this disclosure form. You should read contents each time is presented to you,
considering the relationship between you and the real estate agent in your
specific transaction. This disclosure form includes the provisions of Sections
2079.13 to 2079.24, Inclusive, of the Civil Code set forth on page 2.Read it
carefully, I/WE ACKNOWLEDGE RECEIPT OF A COPY OF THIS DISCLOSURE AND THE
PORTIONS OF THE CIVIL CODE PRINTED ON THE BACK (OR A SEPARATE PAGE). Buyer
Seller Lessor Lessee Date: San Clemente Holdings, LLC., 1.26.17 San Clemente
Holdings, LLC., Buyer Seller Lessor Lessee Date: Agent Johnston Pacific
Commercial Real Estate, Inc. BRE Lic. # 01121630 Real Estate Broker (Firm) By:
Rob Johnston BRE Lic. # 01121630 Date: (Salesperson or Broker-Associate) NOTE:
When the listing brokerage company also represents Buyer/Lessee: The Listing
Agent shall have one Agency Disclosure form signed by Seller/lessor and a second
Agency Disclosure form signed by Buyer/Lessee. When Seller/Lessor and
Buyer/Lessee are represented by different brokerage companies: (i) the Listing
Agent shall have one Agency Disclosure form signed by Seller/Lessor and (ii) the
Buyer’s/Lessee’s Agent shall have one Agency Disclosure form signed by
Buyer/Lessor and either that same or a different Agency Disclosure form
presented to Seller/Lessor for signature prior to presentation of the offer. If
the same form is used, Seller/Lessor may sign here: Date: Seller/Lessor THIS
FORM HAS BEEN PREPARED BY THE AIR COMMERCIAL REAL ESTATE ASSOCIATION. NO
REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY OR ADEQUACY OF THIS FORM FOR ANY
SPECIFIC TRANSACTION. PLEASE SEEK LEGAL COUNSEL AS TO THE APPROPRIATENESS OF
THIS FORM. PAGE 1 OF 3 INITIALS  INITIALS ©2014 – AIR COMMERCIAL REAL ESTATE
ASSOCIATION FORM AD-1-03/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_21.gif [rsls20171231ex1038ecd26021.gif]

DISCLOUSURE REGARDING REAL ESTATE AGENCY RELATIONSHIP CIVIL CODE SECTIONS
2079.13 THROUGH 2079.24 (2079.16 APPEARS ON THE FRONT) 2070.13 As Used In
Sections 2079.14 to 2079.24, Inclusive, the following terms have the following
meanings: (a) “Agent” means a person acting under provisions of Title 9
(commencing with Section 2295) In a real property transaction, and Includes a
person who is licensed as a real estate broker under Chapter 3 (commencing with
Section 10130) of Part 1 of Division 4 of the Business and Professions Code, and
under whose license a listing is executed or an offer to purchase is obtained.
(b) "Associate licensee” means a person who is licensed as a real estate broker
or salesperson under Chapter 3 (commencing with Section 10130) of Part 1 of
Division 4 of the Business and Professions Code and who is either licensed under
a broker or has entered into a written contract with a broker to act as the
broker's agent in connection with acts requiring a real estate license and to
function under the broker’s supervision in the capacity of an associate
licensee. The agent in the real property transaction bears responsibility for
his or her associate licensees who perform as agents of the agent. When an
associate licensee owes a duty to any principal, or to any buyer or seller who
is not a principal, in a real property transaction, that duty is equivalent to
the duty owed to that party by the broker for whom the associate licensee
functions. (c) “Buyer” means a transferee in a real property transaction, and
includes a person who executes an offer to purchase real property form a seller
through an agent, or who seeks the services of an agent in more than a casual,
transitory, or preliminary manner, with the object of entering into a real
property transaction. “Buyer” includes vendee or lessee. (d) “Commercial real
property” means all real property in the state, except single-family residential
real property, dwelling units made subject to Chapter 2 (commencing with Section
1940) of Title 5, mobile homes, as defined In Section 798.3, or recreational
vehicles, as defined in Section 799.29. (e) “Dual agent” means an agent acting,
either directly or through an associate licensee, as agent for both the seller
and the buyer in a real property transaction. (f) “Listing agreement” means a
contract between an owner of real property and an agent, by which the agent has
been authorized to sell the real property or to find or obtain a buyer. (g)
“Listing agent” means a person who has obtained a listing of real property to
act as an agent for compensation. (h) “Listing price” Is the amount expressed in
dollars specified in the listing for which the seller is willing to sell the
real property through the listing agent. (I) “Offering price” is the amount
expressed in dollars specified in an offer to purchase for which the buyer is
willing to buy the real property. (J) “Offer to purchase” means a written
contract executed by a buyer acting through a selling agent that becomes the
contract for the sale of the real property upon acceptance by the seller. (K)
“Real property” means any estate specified by subdivision (1) or (2) of Section
761 in property that constitutes or is improved with one to four dwelling units,
any commercial real property, any leasehold in these types of property exceeding
one year’s duration, and mobile homes, when offered for sale or sold through an
agent pursuant to the authority contained in Section 10131.6 of the business and
professions Code. (L) “Real property transaction” means a transaction for the
sale of real property in which an agent is employed by one or more of the
principals to act in that transaction, and includes a listing or an offer to
purchase. (m) “Soil,” “sale,” or “sold” refers to a transaction for the transfer
of real property from the seller to the buyer, and Includes exchanges of real
properly between the seller and buyer, transactions for the creation of a real
property sales contract within the meaning of Section 2985, and transactions for
the creation of a leasehold exceeding one year's duration, (n) “Seller” means
the transferor in a real property transaction, and includes an owner who lists
real property with an agent, whether or not a transfer results, or who receives
an offer to purchase real property of which he or she is the owner from an agent
on behalf or another. “seller" Includes both a vendor and a lessor. (o) "Selling
agent” means a listing agent who acts alone, or an agent who acts in cooperation
with a listing, agent, and who sells or finds and obtains a buyer for the real
property, or an agent who locates property for a buyer or who finds a buyer for
a property for which no listing exists and presents an offer to purchase to the
seller. (p) “subagent" means a person to whom an agent delegates agency powers
as provided In Article 5 (commencing with Section 2349) or Chapter 1 of Title 9.
However, “subagent” does not include an associate licensee who is acting under
the supervision of an agent in a real property transaction. 2079.14 Listing
agents and selling agents shall provide the seller and buyer in a real property
transaction with a copy of the disclosure form specified in Section 2079.16,
and, except as provided in subdivision (c), shall obtain a signed
acknowledgement of receipt from that seller or buyer, except as provided in this
section or Section 2079.15, as follows; (a) The listing agent, if any, shall
provide the disclosure form to the seller prior to entering into the listing
agreement, (b) The selling agent shall provide the disclosure form to the seller
as soon as practicable prior to presenting the seller with an offer to purchase,
unless the selling agent previously provided the seller with a copy of the
disclosure form pursuant to subdivision (a). (c) Where the selling agent does
not deal on a face-to-face basis with the seller, the disclosure form prepared
by the selling agent may be furnished to the seller (and acknowledgement of
receipt obtained for the selling agent from the seller) by the listing agent, or
the selling agent may deliver the disclosure form by certified mall addressed to
the seller at his or her last known address, in which case no signed
acknowledgement of receipt is required. (d) The selling agent shall provide the
disclosure form to the buyer as soon as practicable prior to execution of the
buyer’s offer to purchase, except that if the offer to purchase is not prepared
by the selling agent, the selling agent shall present the disclosure form to the
buyer not later than the next business day after the selling agent receives the
offer to purchase from the buyer. 2079.15 In any circumstance in which the
seller or buyer refuses to sign an acknowledgement of receipt pursuant to
Section 2079.15, the agent, or an associate licensee acting for agent, shall set
forth, sign, and date a written declaration of the facts of the refusal. 2079.16
Reproduced on Page 1 of this form. 2079.17 (a) As soon as practicable, the
selling agent shall disclose to the buyer and seller whether the selling agent
is acting in the real property transaction exclusively as the buyer’s agent,
exclusively as the seller’s agent, or as a dual agent representing both the
buyer and the seller. This transaction exclusively as the buyer’s agent,
exclusively as the seller’s agent, or as a dual agent representing both the
buyer and the seller. This relationship shall be confirmed in the contract to
purchase and sell real property or in a separate writing executed or
acknowledged by the seller, the buyer, and the selling agent prior to or
coincident with execution of that contract by the buyer and the seller,
respectively. (b) As soon as practicable, the listing agent shall disclose to
the seller whether the listing agent is acting in the real property transact in
exclusively as the seller’s agent, or as a dual agent representing both the
buyer and seller. This relationship shall be confirmed in the contract to
purchase and sell real property or In a separato writing executed or
acknowledged by the seller and the listing agent prior to or coincident with the
execution of that contract by the seller. 9c) The confirmation required by
subdivisions (a) and (b) shall be in the following form. (DO NOT COMPLETE,
SAMPLE ONLY) is the agent of (check one)  the seller exclusively, or  both the
buyer and seller. (Name of Listing Agent)  (DO NOT COMPLETE, SAMPLE ONLY) is the
agent of (check one)  the buyer exclusively, or  both the buyer and seller, 
the seller exclusively, or (Name of Selling Agent if not the same as the Listing
Agent)  (d) The disclosures and confirmation required by this section shall be
in addition to the disclosure required by Section 2079.14. 2079.18 No selling
agent in a real property transaction may act as an agent for the buyer only,
when the selling agent is also acting as the listing agent in the transaction.
2079.19 The payment of compensation or the obligation to pay compensation to an
agent by the seller or buyer is not necessarily determinative of a particular
agency relationship between an agent and the seller or buyer. A listing agent
and a selling agent may agree to share any compensation or commission paid, or
any right to any compensation or commission for which an obligation arises as
the result of a real estate transaction, and the terms of any such agreement
shall not necessarily be determinative of a particular relationship. 2079.20
Nothing in this article prevents an agent from selecting, as a condition of the
agent’s employment, a specific form of agency relationship not specifically
prohibited by this article if the requirements of Section 2079.14 and Section
2079.17 are compiled with. 2079.21 A dual agent shall not disclose to the buyer
that the seller is willing to sell the property at a price less than the listing
price, without the express written consent of the buyer. This section does not
alter in any way the duty or responsibility of a dual agent to any principal
with respect to confidential information other than price. 2079.22 Nothing in
this article precludes a listing agent form also being a selling agent, and the
combination of these functions in one agent does not, of itself, make that agent
a dual agent. 2079.23 (a) A contract between the principal and agent may be
modified or altered to change the agency relationship at any time before the
performance of the act which is the object of the agency with the written
consent of the parties to the agency relationship. (b) A lender or an auction
company retained by a lender to control aspects of a transaction of real
property subject to this part, including validating the sales price, shall not
require, as a condition of receiving the lender’s approval of the transaction,
the homeowner or listing agent to defend or indemnify the lender or auction
company from any liability alleged to result from the actions of the lender or
auction company. Any clause, provision, covenant, or agreement purporting to
impose an obligation to defend or indemnify a lender or an auction company in
violation of this subdivision is against public policy, void, and unenforceable.
INITIALS INITIALS

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_22.gif [rsls20171231ex1038ecd26022.gif]

2070.24 Nothing In this article shall be construed to either diminish the duty
or disclosure owed buyers and sellers by agents and their associate licensees,
subagents, and employees or to relieve agents and their associate licensees,
subagents, and employees from liability for their conduct in connection with
acts governed by this article or for any breach of a fiduciary duty or a duty of
disclosure, NOTICE: These forms are often modified to meet changing requirements
of law and Industry needs. Always write or call to make sure you are utilizing
the most current form: AIR Commercial Real Estate Association, 500 N Brand Blvd,
Suite 900, Glendale, CA 91203. Telephone No. (213) 687-9777. Fax No.: (213)
687-8616. INITIALS INITIALS ©2014 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM
AD 1-03/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_23.gif [rsls20171231ex1038ecd26023.gif]

DISCLOSURE REGARDING REAL ESTATE AGENCY RELATIONSHIP (As required by the Civil
Code) When you enter into a discussion with a real estate agent regarding a real
estate transaction, you should from the outset understand what type of agency
relationship or representation you wish to have with the agent in the
transaction. SELLER'S AGENT ("Seller" includes both s vendor and a lessor) A
Seller's agent under a listing agreement with the Seller acts as the agent for
the Seller only. A Seller's agent or a subagent of that agent has the following
affirmative obligations: To the Seller: A fiduciary duty of atmost care,
Integrity, honesty and loyally in dealings with the Seller. To the Buyer and the
Seller: (a) Diligent exercise of reasonable skill and care in performance of the
agent's duties. (b) A duty of honest end fair dealing and good faith. (c) A duty
to disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the parties. An agent is not obligated to reveal
to either party any confidential Information obtained from the other party that
does not involve the affirmative duties set forth above. BUYER'S AGENT ("Buyer"
Includes both a purchaser and a lessee). A selling agent can, with a Buyer's
consent, agree to act as agent for the Buyer only. In these situations, the
agent is not the Seller's agent, even If by agreement the agent may receive
compensation for services rendered, either in full or in part from the Seller.
An agent acting only for a Buyer has the following affirmative obligations: To
the Buyer: A fiduciary duty of atmost care, integrity, honesty and loyally in
dealings with the Buyer. To the Buyer and the Seller: (a) Diligent exercise of
reasonable skill and care in performance of the agent's duties. (b) A duty of
honest and fair dealing and good faith. (c) A duly to disclose all facts known
to the agent materially affecting the value or desirability of the property that
are not known to, or within the diligent attention and observation of, the
parties. An agent is not obligated to reveal to either party any confidential
information obtained from the other party that done not Involve the affirmative
duties set forth above. AGENT REPRESENTING BOTH SELLER AND BUYER A real estate
agent, either acting directly or through one or more associate licensees, can
legally be the agent of both the Seller and the Buyer in a transaction, but only
with the knowledge and consent of both the Seller and the Buyer. In a duel
agency situation, the agent has the following affirmative obligations to both
the Seller and the Buyer: (a) A fiduciary duty of atmost care, Integrity,
honesty and loyalty in the dealings with either the Seller or the Buyer. (b)
Other duties to the Seller and the Buyer as stated above in their respective
sections. In representing both Seller and Buyer, the agent may not, without the
express permission of the respective party, disclose to the other party that the
Seller will accept a price less than the listing price or that the Buyer will
pay a price greater than the price offered. The above duties of the agent in a
real estate transaction do not relieve a Seller or Buyer from the responsibility
to protect his or her own Interests. You should carefully read all agreements to
assure that they adequately express your understanding of the transaction. A
real estate agent is a person qualified to advise about real estate. If legal or
tax advice is desired, consult a competent professional. Throughout your real
property transaction you may receive more than one disclosure form, depending
upon the number of agents assisting in the transaction. The law requires each
agent with whom you have more than a causal relationship to present you with
this disclosure form. You should read the contents each time It is presented to
you, considering the relationship between you and the real estate agent in your
specific transaction. This disclosure form includes the provisions of Sections
2079.13 to 2079.24, Inclusive, of the Civil Code set forth on page 2. Read it
carefully. I/WE ACKNOWLEDGE RECEIPT OF A COPY OF THIS DISCLOSURE AND THE
PORTIONS OF THE CIVIL CODE PRINTED ON THE BACK (OR A SEPARATE PAGE). Buyer
Seller Lessor Lessee Date: JAN 27, 2017 ReShape Medical Inc. Buyer Seller Lessor
Lessee Date: Agent CBRE Commercial Real Estate Services BRE Lic. # 01770986 Real
Estate Broker (Firm) By: Brian Cole BRE Lic. # 01770986 Date: (Salesperson or
Broker-Associate) NOTE: When the listing brokerage company also represents
Buyer/Lessee: The Listing Agent shall have one Agency Disclosure form signed by
Seller/Lessor and a second Agency Disclosure form signed by Buyer/Lessee. When
Seller/Lessor and Buyer/Lessee are represented by different brokerage companies:
(i) the Listing Agent shell have one Agency Disclosure form signed by
Seller/Lesser and (ii) the Buyer/Lessee's Agent shall have one Agency Disclosure
form signed by Buyer/Lessee and either that same or a different Agency
Disclosure form presented to Seiler/Lessor for signature prior lo presentation
of the offer. If the same form is used. Seller/Lessor may sign here:
Seller/Lessor Date: THIS FORM HAS BEEN PREPARED BY THE AIR COMMERCIAL REAL
ESTATE ASSOCIATION. NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY OR
ADEQUACY OF THIS FORM FOR ANY SPECIFIC TRANSACTION. PLEASE SEEK LEGAL COUNSEL AS
TO THE APPROPRIATENESS OF THIS FORM. INITIALS ©2014 - AIR COMMERCIAL REAL ESTATE
ASSOCIATION FORM AD 1-03/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_24.gif [rsls20171231ex1038ecd26024.gif]

DISCLOSURE REGARDING REAL ESTATE AGENCY RELATIONSHIP (AD PAGE 2 OF 2) CIVIL CODE
SECTIONS 2079.24 (2079.16 APPEARS ON THE FRONT) 2070.13 As used in Sections
2079.14 to 2079.24, inclusive, the following terms have the following meanings:
(a) “Agent” means a person acting under provisions of Title 9 (commencing with
Section 2295) in a real property transaction, and includes a person who is
licensed as a real estate broker under Chapter 3 (commencing with Section 10130)
of Part 1 of Division 4 of the Business and Professions Code, and under whose
license a listing is executed or an offer to purchase is obtained. (b)
“Associate licenses” means a person who is licensed as a real estate broker or
salesperson under Chapter 3 (commencing with Section 10130) of Part 1 of
Division 4 of the Business and Professions Code and who is either licensed under
a broker or has entered into a written contract with a broker to act as the
broker's agent in connection with acts requiring a real estate license and to
function under the broker's supervision in the capacity of an associate
licensee. The agent in the real property transaction bears responsibility for
his or her associate licensees who perform as agents of the agent. When an
associate licensee owes a duty to any principal, or to any buyer or seller who
is not a principal, in a real property transaction, that duty is equivalent to
the duty owed to that party by the broker for whom the associate licensee
functions. (c) “Buyer” means a transferee in a real property transaction, and
includes a person who executes an offer to purchase real property from a seller
through an agent, or who seeks the services of an agent in more than a casual,
transitory, or preliminary manner, with the object of entering into a real
property transaction. “Buyer” includes vendee or lessee. (d) “Commercial real
property” means all real property in the state, except single-family residential
real property, dwelling units made subject to Chapter 2 (commencing with Section
1940) of Title 5, mobile homes, as defined in Section 798.3, or recreational
vehicles, as defined in Section 799.29. (e) “Dual agent” means an agent acting,
either directly or through an associate licensee, as agent for both the seller
and the buyer in a real property transaction. (f) “Listing agreement” means a
contract between an owner of real property and an agent, by which the agent has
been authorized to sell the real property or to find or obtain a buyer. (g)
“Listing agent” means a person who has obtained a listing of real property to
act as an agent for compensation. (h) “Listing price” is the amount expressed in
dollars specified in the listing for which the seller is willing to sell the
real property through the listing agent. (i) “Offering price” is the amount
expressed in dollars specified in an offer to purchase for which the buyer is
willing to buy the real property. (j) “Offer to purchase” means a written
contract executed by a buyer acting through a selling agent that becomes the
contract for the sale of the real property upon acceptance by the seller. (k)
“Real property” means any estate specified by subdivision (1) or (2) of Section
761 in property that constitutes or is improved with one to four dwelling units,
any commercial real property, any leasehold in these types of property exceeding
one year's duration, and mobile homes, when offered for sale or sold through an
agent pursuant to the authority contained in Section 10131.6 of the Business and
Professions Code. (l) “Real property transaction” means a transaction for the
sale of real property in which an agent is employed by one or more of the
principals to act in that transaction, and includes a listing or an offer to
purchase. (m) “Sell,” “sale,” or “sold” refers to a transaction for the transfer
of real property from the seller to the buyer, and includes exchanges of real
property between the seller and buyer, transactions for the creation of a real
property sales contract within the meaning of Section 2985, and transactions for
the creation of a leasehold exceeding one year's duration. (n) “Seller” means
the transferor in a real property transaction, and includes an owner who lists
real property with an agent, whether or not a transfer results, or who receives
an offer to purchase real property of which he or she is the owner from an agent
on behalf of another. “Seller” includes both a vendor and a lessor. (o) “Selling
agent” means a listing agent who acts alone, or an agent who acts in cooperation
with a listing agent, and who sells or finds and obtains a buyer for the real
property, or an agent who locates property for a buyer or who finds a buyer for
a property for which no listing exists and presents an offer to purchase to the
seller. (p) “Subagent” means a person to whom an agent delegates agency powers
as provided in Article 5 (commencing with Section 2349) of Chapter 1 of Title 9.
However, “subagent” does not include an associate licensee who is acting under
the supervision of an agent in a real property transaction. 2079.14 Listing
agents and selling agents shall provide the seller and buyer in a real property
transaction with a copy of the disclosure form specified in Section 2079.16,
and, except as provided in subdivision (c), shall obtain a signed
acknowledgement of receipt from that seller or buyer, except as provided in this
section or Section 2079.15, as follows: (a) The listing agent, if any, shall
provide the disclosure form to the seller prior to entering into the listing
agreement. (b) The selling agent shall provide the disclosure form to the seller
as soon as practicable prior to presenting the seller with an offer to purchase,
unless the selling agent previously provided the seller with a copy of the
disclosure form pursuant to subdivision (a). (c) Where the selling agent does
not deal on a face-to-face basis with the seller, the disclosure form prepared
by the selling agent may be furnished to the seller (and acknowledgement of
receipt obtained for the selling agent from the seller) by the listing agent, or
the selling agent may deliver the disclosure form by certified mail addressed to
the seller at his or her last known address, in which case no signed
acknowledgement of receipt is required. (d) The selling agent shall provide the
disclosure form to the buyer as soon as practicable prior to execution of the
buyer's offer to purchase, except that if the offer to purchase is not prepared
by the selling agent, the selling agent shall present the disclosure form to the
buyer not later than the next business day after the selling agent receives the
offer to purchase from the buyer. 2079.15 In any circumstance in which the
seller or buyer refuses to sign an acknowledgement of receipt pursuant to
Section 2079.14, the agent, or an associate licensee acting for an agent, shall
set forth, sign, and date a written declaration of the facts of the refusal.
2079.16 Reproduced on Page 1 of this form. 2079.17 (a) As soon as practicable,
the selling agent shall disclose to the buyer and seller whether the selling
agent is acting in the real property transaction exclusively as the buyer's
agent, exclusively as the seller's agent, or as a dual agent representing both
the buyer and the seller. This relationship shall be confirmed in the contract
to purchase and sell real property or in a separate writing executed or
acknowledged by the seller, the buyer, and the selling agent prior to or
coincident with execution of that contract by the buyer and the seller,
respectively. (b) As soon as practicable, the listing agent shall disclose to
the seller whether the listing agent is acting in the real property transaction
exclusively as the seller's agent, or as a dual agent representing both the
buyer and seller. This relationship shall be confirmed in the contract to
purchase and sell real property or in a separate writing executed or
acknowledged by the seller and the listing agent prior to or coincident with the
execution of that contract by the seller. (c) The confirmation required by
subdivisions (a) and (b) shall be in the following form. (DO NOT COMPLETE.
SAMPLE ONLY) is the agent of (check one): ☐ the seller exclusively, or ☐ both
the buyer and seller. (Name of Listing Agent) (DO NOT COMPLETE. SAMPLE ONLY) is
the agent of (check one): ☐ the buyer exclusively, or ☐ the seller exclusively,
or (Name of Selling Agent if not the same as the Listing Agent) ☐ both the buyer
and seller. (d) The disclosures and confirmation required by this section shall
be in addition to the disclosure required by Section 2079.14. 2079.18 No selling
agent in a real property transaction may act as an agent for the buyer only,
when the selling agent is also acting as the listing agent in the transaction.
2079.19 The payment of compensation or the obligation to pay compensation to an
agent by the seller or buyer is not necessarily determinative of a particular
agency relationship between an agent and the seller or buyer. A listing agent
and a selling agent may agree to share any compensation or commission paid, or
any right to any compensation or commission for which an obligation arises as
the result of a real estate transaction, and the terms of any such agreement
shall not necessarily be determinative of a particular relationship. 2079.20
Nothing in this article prevents an agent from selecting, as a condition of the
agent's employment, a specific form of agency relationship not specifically
prohibited by this article if the requirements of Section 2079.14 and Section
2079.17 are complied with. 2079.21 A dual agent shall not disclose to the buyer
that the seller is willing to sell the property at a price less than the listing
price, without the express written consent of the seller. A dual agent shall not
disclose to the seller that the buyer is willing to pay a price greater than the
offering price, without the express written consent of the buyer. This section
does not alter in any way the duty or responsibility of a dual agent to any
principal with respect to confidential information other than price. 2079.22
Nothing in this article precludes a listing agent from also being a selling
agent, and the combination of these functions in one agent does not, of itself,
make that agent a dual agent. 2079.23 (a) A contract between the principal and
agent may be modified or altered to change the agency relationship at any time
before the performance of the act which is the object of the agency with the
written consent of the parties to the agency relationship. (b) A lender or an
auction company retained by a lender to control aspects of a transaction of real
property subject to this part, including validating the sales price, shall not
require, as a condition of receiving the lender's approval of the transaction,
the homeowner or listing agent to defend or Indemnify the lender or auction
company from any liability alleged to result from the actions of the lender or
auction company. Any clause, provision, covenant, or agreement purporting to
Impose an obligation to defend or Indemnify a lender or an auction company in
violation of this subdivision is against public policy, void, end unenforceable.
PAGE 2 OF 3 INITIALS INITIALS ©2014 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM AD 1-03/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_25.gif [rsls20171231ex1038ecd26025.gif]

2079.24 Nothing in this article shall be construed to either diminish the duty
of disclosure owed buyers and sellers by agents and their associate licensees,
subagents, and employees or to relieve agents and their associate licensees,
subagents, and employees from liability for their conduct in connection with
acts governed by this article or for any breach of a fiduciary duty or a duty of
disclosure. NOTICE: These forms are often modified to meet changing requirements
of law and industry needs. Always write or call to make sure you are utilizing
the most current form: AIR commercial Real Estate Association, 500 N Brand Blvd,
Suite 900, Glendale, CA 91203, Telephone No. (213) 687-8777. Fax No.:(213)
687-8616 PAGE 3 OF 3 INITIALS INITIALS ©2014 - AIR COMMERCIAL REAL ESTATE
ASSOCIATION FORM AD 1-03/15E

 







--------------------------------------------------------------------------------

 



 

 

Ex_10.38_10_38_page_26.gif [rsls20171231ex1038ecd26026.gif]

Exhibit C 1001 Calle Amanecer, San Clemente Parking Lessor’s Initials: Lessee’s
Initials: JPOFFICE/WORD/Exhibits/1001 Calle Amanecer – Parking – Exhibit C –
01-26-17

 



--------------------------------------------------------------------------------